EXECUTION VERSION
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


Exhibit 10.36
COLLABORATION AND LICENSE AGREEMENT


between


ELI LILLY AND COMPANY


and


DICERNA PHARMACEUTICALS INC.


together with
DICERNA CAYMAN


October 25, 2018









--------------------------------------------------------------------------------


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


TABLE OF CONTENTS
1.
DEFINITIONS AND INTERPRETATIONS
1
2.
TARGET RESERVATION AND SELECTION
16
 
2.1
Target Reservation
 
 
2.2
Target Selection
 
 
2.3
Target Substitution
 
 
2.4
Gatekeeper Process
 
3.
EXCLUSIVITY
19
 
3.1
Reserved Target Exclusivity – Selection Period
 
 
3.2
Selected Target Exclusivity – Term of Agreement
 
 
3.3
Exclusivity for Compounds, Products or Therapies in Neurodegeneration or Pain
Indications
 
 
3.4
[***]
 
 
3.5
No Exclusivity to Lilly
 
 
3.6
Limitations on Use of New Nucleic Acid Platform
 
 
3.7
No Further Restrictions
 
4.
RESEARCH PROGRAM
22
 
4.1
Research Program
 
 
4.2
Hepatocyte Targets – Compound and Product Development
 
 
4.3
Non-Hepatocyte Targets – Platform, Compound and Product Development
 
 
4.4
Clinical Development Diligence Obligations
 
 
4.5
Costs of Performance
 
 
4.6
IND Filing; Reconciliation of Defects
 
 
4.7
Records, Reports and Audits
 
 
4.8
Certain Standards Applicable to Work
 
 
4.9
Dicerna Right to Subcontract
 
5.
MANUFACTURING AND COMMERCIALIZATION
27
 
5.1
Compound and Product Manufacturing Generally
 
 
5.2
Product Quality Generally
 
 
5.3
Manufacturing and Quality Agreements
 
 
5.4
Commercialization by Lilly
 
6.
GOVERNANCE AND JOINT STEERING COMMITTEE
29
 
6.1
Project Leader
 
 
6.2
Alliance Manager
 
 
6.3
Working Groups
 
 
6.4
Joint Steering Committee
 
7.
LICENSES
31
 
7.1
License Grant to Lilly
 
 
7.2
Sublicenses
 



i





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


 
7.3
License Grants to Dicerna
 
 
7.4
Know-How Transfer; Availability of Employees
 
 
7.5
Covenants
 
 
7.6
Freedom to Operate
 
 
7.7
No Implied Licenses
 
 
7.8
Third Party License Agreements
 
8.
FINANCIAL PROVISIONS
33
 
8.1
Upfront Payments
 
 
8.2
Development Milestones
 
 
8.3
Commercialization Milestones
 
 
8.4
Royalties
 
9.
REPORTS AND PAYMENT TERMS
37
 
9.1
Net Sales Reports and Royalties Due
 
 
9.2
[***]
 
 
9.3
Payment Currency / Exchange Rate
 
 
9.4
Taxes
 
 
9.5
Audit Rights (Financial)
 
10.
INTELLECTUAL PROPERTY RIGHTS
38
 
10.1
Disclosure of Inventions
 
 
10.2
Lilly Background IP
 
 
10.3
Dicerna Background IP
 
 
10.4
10.4 Joint Inventions
 
 
10.5
Cooperation
 
 
10.6
Filing, Prosecution, Enforcement and Defense
 
 
10.7
Management of Background Patents
 
 
10.8
Product Infringement
 
 
10.9
Product Trademarks
 
11.
CONFIDENTIALITY
42
 
11.1
Duty of Confidence
 
 
11.2
Exceptions
 
 
11.3
Authorized Disclosures
 
 
11.4
Regulatory Approvals
 
 
11.5
Disclosure of Agreement
 
12.
PUBLICATIONS AND PUBLICITY
45
 
12.1
Publications
 
 
12.2
Publicity
 
13.
HSR FILINGS AND CLOSING
46
 
13.1
HSR Filings
 
 
13.2
Conduct Pending HSR Clearance Date
 
14.
TERM AND TERMINATION
47



ii





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


 
14.1
Term
 
 
14.2
Voluntary Termination by Lilly
 
 
14.3
Termination for Cause
 
15.
EFFECTS OF TERMINATION
48
 
15.1
Termination of Agreement
 
 
15.2
Target/Product Return
 
 
15.3
Survival
 
 
15.4
Termination Not Sole Remedy
 
 
15.5
Bankruptcy Code
 
16.
REPRESENTATIONS AND WARRANTIES
51
 
16.1
Representations and Warranties by Each Party
 
 
16.2
Representations, Warranties and Covenants by Dicerna
 
 
16.3
Assignment by Employees, Agents and Consultants
 
 
16.4
Actions Regarding Regulatory Authorities
 
 
16.5
Limitation
 
 
16.6
No Other Warranties
 
17.
INDEMNIFICATION AND LIABILITY
55
 
17.1
Indemnification by Dicerna
 
 
17.2
Indemnification by Lilly
 
 
17.3
Indemnification Procedure
 
 
17.4
Special, Indirect and Other Losses
 
 
17.5
Dicerna’s Insurance
 
18.
COMPLIANCE
57
 
18


Compliance with this Agreement
 
 
18.2
Compliance with Party Specific Regulations
 
 
18.3
Compliance with Internal Compliance Codes
 
 
18.4
Compliance with Anti-Corruption Laws
 
 
18.5
Prohibited Conduct
 
19.
GENERAL PROVISIONS
58
 
19.1
Assignment
 
 
19.2
Dicerna Change of Control
 
 
19.3
Extension to Affiliates
 
 
19.4
Severability
 
 
19.5
Governing Law; English Language
 
 
19.6
Dispute Resolution
 
 
19.7
Force Majeure
 
 
19.8
Waivers and Amendments
 
 
19.9
Relationship of the Parties
 
 
19.10
Notices
 
 
19.11
Further Assurances
 



iii





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


 
19.12
Compliance with Law
 
 
19.13
No Third Party Beneficiary Rights
 
 
19.14
Entire Agreement
 
 
19.15
Counterparts
 
 
19.16
Expenses
 
 
19.17
Binding Effect
 
 
19.18
Construction
 
 
19.19
Interpretation
 
 
19.20
Cumulative Remedies
 
 
19.21
Export
 



List of Exhibits:


Exhibit A – Eli Lilly and Company Good Research Practices
Exhibit B – Research Plan
Exhibit C – Eli Lilly and Company Animal Care and Use Requirements for Animal
Researchers and Suppliers
Exhibit D – Press Release
Exhibit E – Existing Patents








iv





--------------------------------------------------------------------------------


EXECUTION VERSION
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


COLLABORATION AND LICENSE AGREEMENT
THIS COLLABORATION AND LICENSE AGREEMENT (the “Agreement”), effective as of
October 25, 2018 (the “Effective Date”), is by and between ELI LILLY AND
COMPANY, a corporation organized and existing under the laws of Indiana, with
its principal business office located at Lilly Corporate Center, Indianapolis,
Indiana 46285, U.S.A. (“Lilly”), on the one hand, and DICERNA PHARMACEUTICALS
INC., a corporation organized and existing under the laws of Delaware, with its
principal place of business at 87 Cambridgepark Drive, Cambridge, Massachusetts
02140, U.S.A. (“Dicerna US”), and DICERNA CAYMAN, an exempted company
incorporated with limited liability under the laws of the Cayman Islands
(“Dicerna Cayman” and, collectively with Dicerna US, “Dicerna”), on the other
hand. Dicerna and Lilly are each referred to individually as a “Party” and
together as the “Parties”.
BACKGROUND
A.Lilly is engaged in the research, development, manufacturing, marketing and
distribution of pharmaceutical products for use in humans and animals.
B.    Dicerna has developed a subcutaneous RNAi platform targeting hepatocytes
in the liver using GalXC Molecules (as defined below) to silence mRNA molecules
in hepatocyte targets, and using that platform has demonstrated initial
knock-down in murine models. Dicerna also has available tool compounds for
certain targets which are expected to have application in the treatment of
cardiometabolic indications.
C.    Dicerna’s platforms and know-how may also be useful in the development of
other RNAi or oligonucleotide technologies with targeting mechanisms binding to
or intended to bind to and induce an inhibition, disruption or modulation of
mRNA in Non-Hepatocyte Targets (as defined below).
D.    Lilly and Dicerna desire to enter into this Agreement to allow Lilly to
access Dicerna’s GalXC Platform for certain hepatocyte targets and engage in a
collaborative research program for the joint development of New Nucleic Acid
Platforms to identify multiple lead candidate targets, designated by Lilly, from
which a product could be selected, in each case, on terms set forth in this
Agreement.
E.    Lilly desires to obtain certain exclusive and nonexclusive licenses from
Dicerna to support the activities conducted pursuant to the research program and
to enable Lilly to commercialize certain products derived from or containing
compounds developed pursuant to this Agreement, and Dicerna is willing to grant
such rights to Lilly subject to the terms and conditions as set forth below.
F.    Concurrently with the entering into of this Agreement, Dicerna and Lilly
are entering into that certain Share Issuance Agreement (the “Share Issuance
Agreement”), pursuant to which Lilly is acquiring shares of Dicerna’s common
stock on the terms and conditions set forth therein.







--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the sufficiency which is acknowledged by both Parties, the Parties agree
as follows:
1.DEFINITIONS AND INTERPRETATIONS
Capitalized terms used in this Agreement shall have the meanings specified in
this Article 1, or as defined elsewhere in this Agreement.
1.1    “Accounting Firm” has the meaning set forth in Section 9.5.1.
1.2    “Acquirer” has the meaning set forth in Section 1.20(a).
1.3    “Act” means, as applicable, the United States Federal Food, Drug and
Cosmetic Act, 44 U.S.C. §§ 301 et seq., or the Public Health Service Act, 42
U.S.C. §§ 262 et seq., as such may be amended from time to time.
1.4    “Action” has the meaning set forth in Section 10.6.5.
1.5    “Affiliate” means with respect to either Party, any Person controlling,
controlled by or under common control with such Party, for such time as such
control exists. For purposes of this Section 1.5 only, “control” means:
(a) direct or indirect ownership of fifty percent (50%) or more of the stock or
shares having the right to vote for the election of directors or other governing
entities of such corporate entity; or (b) the possession, directly or
indirectly, of the power to direct, or cause the direction of, the management or
policies of such entity, whether through the ownership of voting securities, by
contract or otherwise.
1.6    “Agreement Payments” has the meaning set forth in Section 9.4.
1.7    “Alexion-Dicerna Agreement” has the meaning set forth in Section 1.15.
1.8    “Alliance Manager” has the meaning set forth in Section 6.2.
1.9    “Annual Budget Cap” has the meaning set forth in Section 4.3.1.
1.10    “Annual Net Sales” means, with respect to a particular Product and
Calendar Year, all Net Sales of such Product throughout the Territory during
such Calendar Year.
1.11    “Applicable Laws” means all federal, state, local, national and
supra-national laws, statutes, rules and regulations, including any rules,
regulations, guidelines or requirements of Regulatory Authorities, taxing
authorities, national securities exchanges or securities listing organizations
that may be in effect from time to time during the Term and applicable to a
particular activity hereunder.
1.12    “Audited Party” has the meaning set forth in Section 9.5.1.
1.13    “Auditing Party” has the meaning set forth in Section 9.5.1.


2





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


1.1    “BI-Dicerna Agreement” has the meaning set forth in Section 1.15.
1.2    “Blocked Target” means those Targets that [***]
1.3    “Blocked Target List” has the meaning set forth in Section 2.4.2.
1.4    “Business Day” means any day other than a Saturday, Sunday or any other
day on which commercial banks in New York, New York, U.S.A. are authorized or
required by Applicable Law to remain closed.
1.5    “Calendar Quarter” means any respective period of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31 of any
Calendar Year.
1.6    “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31.
1.7    “Change of Control” means:
(a)    with respect to either Party, (i) the acquisition by a Third Party, in
one transaction or a series of related transactions, of direct or indirect
beneficial ownership of more than fifty percent (50%) of the outstanding voting
equity securities of such Party; (ii) a merger or consolidation involving such
Party, as a result of which a Third Party acquires direct or indirect beneficial
ownership of more than fifty percent (50%) of the voting power of the surviving
entity immediately after such merger, reorganization or consolidation; or (iii)
a sale of all or substantially all of the assets of such Party in one
transaction or a series of related transactions to a Third Party, but in any
event, excluding any consolidation or merger effected exclusively to change the
domicile of a Party where the ultimate indirect share ownership of the Party as
a result of such consolidation or merger does not change. The acquiring or
combining Third Party in any of (i), (ii) or (iii), and any of such Third
Party’s Affiliates (other than the acquired Party and its Affiliates as in
existence prior to the applicable transaction) are referred to collectively
herein as the “Acquirer”; or
(b)    with respect to the acquisition of Dicerna by a Lilly Competitor (and
Affiliates of such Lilly Competitor which are not subsidiaries of Dicerna),
whether in one transaction or a series of related transactions, in addition to
the items in (a) above, the acquisition of: (i) majority control of the board of
directors or equivalent governing body of Dicerna; (ii) direct or indirect
beneficial ownership of more than forty percent (40%) of the outstanding voting
equity securities of Dicerna; or (iii) all or substantially all of the assets of
Dicerna US or Dicerna Cayman related to the transactions contemplated by this
Agreement; in which case such Lilly Competitor and its Affiliates (other than
Dicerna and its Affiliates in existence prior to the applicable transaction)
shall also be considered an Acquirer.
1.8    “Claims” has the meaning set forth in Section 17.1.
1.9    “Clinical-Phase Supply Agreement” has the meaning set forth in Section
5.3.1.
1.10    “Clinical Trial” means a Phase I Clinical Trial, Phase II Clinical Trial
or Phase III Clinical Trial, or any post-approval human clinical trial, as
applicable.


3





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


1.11    “Code” has the meaning set forth in Section 15.5.
1.12    “Combination Product” has the meaning set forth in Section 1.110.
1.13    “Commercial Milestone Event” has the meaning set forth in Section 8.3.
1.14    “Commercial Milestone Payment” has the meaning set forth in Section 8.3.
1.15    “Commercialization” or “Commercialize” means any and all activities
directed to the offering for sale and sale of a Compound, Product, or other
compound, product or therapy including: (a) activities directed to storing,
marketing, promoting, detailing, distributing, importing, exporting, selling and
offering to sell that Compound, Product, or other compound, product or therapy;
(b) conducting Clinical Trials after Marketing Authorization of a Compound,
Product, or other compound, product or therapy with respect to such Compound,
Product, or other compound, product or therapy; (c) interacting with Regulatory
Authorities regarding the foregoing; and (d) seeking pricing approvals and
reimbursement approvals (as applicable) for that Compound, Product, or other
compound, product or therapy in the Field in the Territory. When used as a verb,
“to Commercialize” and “Commercializing” means to engage in Commercialization
and “Commercialized” has a corresponding meaning.
1.16    [***]
1.17    “Competing Product” has the meaning set forth in Section 8.4.4(c).
1.18    “Competing RNAi Product” has the meaning set forth in Section 10.6.1.
1.19    “Compound” means any compound, product or therapy utilizing,
incorporating or based on the GalXC Platform or a New Nucleic Acid Platform,
Directed To a Selected Target.
1.20    “Confidential Information” means all Know-How or other information or
materials of a Party, in any form (written, oral, electronic, photographic, or
otherwise) that is confidential or proprietary, including:
(a)    all Know-How which is generated by or on behalf of a Party under this
Agreement or which one Party or any of its Affiliates or representatives has
provided or otherwise made available to the other Party, whether made available
orally, in writing, or in electronic form, including such Know-How comprising or
relating to concepts, discoveries, Inventions, data, designs or formulae arising
from this Agreement;
(b)    all such information or materials regarding or concerning any Selected
Target, Compound, Product, or any other technical or business information;
(c)    all communications between the Parties or information of whatever kind
whether recorded or not and, if recorded, in whatever medium, relating to or
arising out of this Agreement, whether disclosed prior to or after entering into
this Agreement;


4





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


(d)    any information that the Party indicates in writing is information of a
confidential nature or which is marked “confidential”; and
(e)    all copies and excerpts of the communications, information, notes,
reports and documents in whatever form referred to in subclauses (a) through (d)
of this definition.
For purposes of the confidentiality obligations set forth herein and subject to
Section 7.6: (i) Lilly Know-How shall be deemed Confidential Information of
Lilly; (ii) Know-How owned or Controlled by Dicerna US or Dicerna Cayman shall
be deemed Confidential Information of Dicerna US or Dicerna Cayman, as
applicable; (iii) the terms and conditions of this Agreement shall be deemed
Confidential Information of both Parties; and (iv) for purposes of the
restriction on disclosure, Joint Know-How shall be deemed Confidential
Information of both Parties and kept confidential per the terms of Article 11 by
each of the Parties, unless subsequently assigned to the other Party as set
forth in Article 10, in which case, such Know-How shall become the Confidential
Information of the assignee. For clarity, nothing in the foregoing or in Article
11 shall restrict either Party from using Joint Know How (it being understood
that this shall not limit Sections 3.1 through 3.6 and the exclusive licenses
granted to Lilly pursuant to Section 7.1).
1.21    “Confidentiality Agreement” has the meaning set forth in Section 19.14.
1.22    “Confirmed Blocked Target” has the meaning set forth in Section 3.3.
1.23    “Control” or “Controlled” means, with respect to any Know-How, or
intellectual property right (including any Patent Right), that a Party owns or
purports to own, or has a license to, such Know-How or intellectual property
right, in each case with the power to grant to the other Party access, a
license, or a sublicense (as applicable) to the same on the terms and conditions
set forth in this Agreement without violating any obligations of the granting
Party owed to a Third Party or subjecting the granting Party to any additional
fee or charge; provided that the Know-How or intellectual property right will be
excluded from being considered “Controlled” by virtue of any such fee or charge
only if the first Party notifies the other Party of the fee or charge and the
other Party does not agree to reimburse the first Party for or otherwise bear
the fee or charge. Notwithstanding anything in this Agreement to the contrary,
in the event of a Change of Control of a Party, the Party shall be deemed to not
Control any intellectual property right that is owned or controlled by the
Acquirer except as expressly set forth in Section 19.2.3 and 19.2.4.
1.24    “Covered” or “Cover” means, with respect to a Product in a particular
country and a particular Patent Right, that the manufacture, use, sale or
importation of such Product in such country would, but for the licenses granted
herein, infringe an Effective Patent Claim in such Patent Right.
1.25    “CRO” has the meaning set forth in Section 4.5.2.
1.26    “Development” or “Develop” means, with respect to a Compound, Product,
or other compound, product or therapy, any non-clinical and clinical drug
development activities that are necessary for or used to obtain Marketing
Authorization for such Compound, Product, or other compound, product or therapy,
including completions of Clinical Trials and the preparation and


5





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


filing of regulatory filings and all regulatory affairs related to the
foregoing. When used as a verb, “Developing” means to engage in Development and
“Developed” has a corresponding meaning. For clarity, “Development” shall not
include any Commercialization activities.
1.27    “Development Milestone Event” has the meaning set forth in Section
8.2.2.
1.28    “Development Milestone Payment” has the meaning set forth in Section
8.2.2.
1.29    “Dicerna Background IP” has the meaning set forth in Section 10.3.
1.30    “Dicerna Indemnified Party” has the meaning set forth in Section 17.2.
1.31    “Dicerna Reserved Orphan Neurodegeneration or Pain Target” has the
meaning set forth in Section 3.4.
1.32    “Diligence Period” has the meaning set forth in Section 4.4.
1.33    “Directed To” means, with regard to an RNAi or oligonucleotide product
and Target, [***] For clarity, if the defined term “Directed To” is separated,
such as when required grammatically (e.g., when discussing Targets “To which a
product is Directed”), such separated term shall maintain the same meaning set
forth in the previous sentence.
1.34    “Discontinuation Election” has the meaning set forth in Section
19.2.2(a).
1.35    “Discontinued Target” means a Target with [***] pursuant to Sections
2.2.3, 2.3.3, 4.4, 5.4 or 15.2.1, or as to which Lilly has exercised a right of
termination under Section 14.2. In case of termination of this Agreement in its
entirety by Lilly under Section 14.2 or by Dicerna for cause under Section 14.3
then all Selected Targets shall be considered Discontinued Targets.
1.36    “Dispute” has the meaning set forth in Section 19.6.1.
1.37    “DOJ” has the meaning set forth in Section 13.1.
1.38    “Dollar” means the US dollar, and “$” and “USD” will be interpreted
accordingly.
1.39    “Effective Patent Claim” means any claim of: (a) an issued and unexpired
patent; or (b) a pending patent application; in each case claiming the method of
use of a Compound or Product for an approved use of such Product or the
composition of matter of a Compound or Product and included within the Licensed
Patent Rights (including Product-Specific Patents); in each case which has not
been held to be invalid by a Governmental Authority of competent jurisdiction
from which no further appeal can be taken.
1.40    “Eli Lilly and Company Animal Care and Use Requirement for Animal
Researchers and Suppliers” has the meaning set forth in Section 4.8.
1.41    “Eli Lilly and Company Good Research Practices” has the meaning set
forth in Section 4.8.


6





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


1.42    “Excluded Claim” has the meaning set forth in Section 19.6.5.
1.43    “Existing Patents” has the meaning set forth in Section 16.2.3(a).
1.44    “Expenses and Payments” has the meaning set forth in Section 9.5.1.
1.45    “FDA” means the United States Food and Drug Administration and any
successor thereto.
1.46    “FFDCA” has the meaning set forth in Section 16.1.5.
1.47    “Field” means any and all uses and purposes, including diagnostic,
therapeutic or prophylactic uses in humans or animals for any use, including any
use for cardiometabolic indications, Neurodegeneration or Pain Indications, and
those indications arising out of the Research Program.
1.48    “First Commercial Sale” means the first sale of a Product by Lilly, or
one of its Affiliates or their sublicensees, to an unaffiliated third party
after receipt of all Marketing Authorizations required to market and sell the
Product have been obtained in the country in which such Product is sold. Sales
for purposes of testing the Product and sample purposes shall not be deemed a
First Commercial Sale. Furthermore, for purposes of clarity, the term “First
Commercial Sale” as used in this Agreement shall not include: (i) any
distribution or other sale solely for so-called treatment investigational new
drug sales, named patient sales, compassionate or emergency use sales or
pre-license sales, in each case provided that such Product is distributed
without charge or sold at or below cost; (ii) intercompany transfers to
Affiliates of Lilly or between such entities and a sublicensee of Lilly or an
Affiliate, provided a subsequent sale to an unaffiliated Third Party by such
Affiliate of Lilly or sublicensee is not considered an intercompany transfer;
nor (iii) other similar non-commercial sales.
1.49    “FTC” has the meaning set forth in Section 13.1.
1.50    “FTE” means, with respect to a person, the equivalent of the work of one
(1) employee full time for one (1) year (consisting of at least [***] per year
(with no further reductions for vacations and holidays)).  Overtime, and work on
weekends, holidays and the like will not be counted with any multiplier (e.g.,
time-and-a-half or double time) toward the number of hours that are used to
calculate the FTE contribution. The portion or multiple of an FTE billable by
Dicerna for one (1) individual during a given accounting period shall be
determined by dividing the number of hours worked by said individual on the work
to be conducted under the Agreement during such accounting period and the number
of FTE hours applicable for such accounting period based on [***] per calendar
year, applied consistently throughout the calendar year. For clarity, no
individual person can ever constitute more than a single FTE.
1.51    “FTE Rate” means, for the period commencing on the Effective Date until
such time as the Parties agree otherwise, [***] per year, subject to annual
increases beginning on January 1, 2020 to reflect percentage increase in the
Consumer Price Index for the US City Average (all times) for 2019 and similarly
calculated year to year increases each subsequent Calendar Year. The


7





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


FTE Rate shall include costs of salaries, benefits, supplies, other employee
costs, and supporting overhead and general and administration allocations.
1.52    “GalXC Molecule” means an extended RNAi molecule conjugated to one or
more GalNAc ligands.
1.53    “GalXC Patents” has the meaning set forth in Section 10.6.1.
1.54    “GalXC Platform” means the RNAi technology platform, Controlled by
Dicerna, which targets hepatocytes in the liver using GalXC Molecules to silence
mRNA molecules in hepatocyte targets.
1.55    “Gatekeeper” has the meaning set forth in Section 2.4.1.
1.56    “Good Clinical Practices” or “GCP” means all applicable current Good
Clinical Practice standards for the design, conduct, performance, monitoring,
auditing, recording, analyses and reporting of Clinical Trials, including, as
applicable, (a) as set forth in the International Conference on Harmonization of
Technical Requirements for Registration of Pharmaceuticals for Human Use (“ICH”)
Harmonized Tripartite Guideline for Good Clinical Practice (CPMP/ICH/135/95) and
any other guidelines for good clinical practice for trials on medicinal products
in the Territory, (b) the Declaration of Helsinki (2004) as last amended at the
52nd World Medical Association in October 2000 and any further amendments or
clarifications thereto, (c) US Code of Federal Regulations Title 21, Parts 50
(Protection of Human Subjects), 56 (Institutional Review Boards) and 312
(Investigational New Drug Application), as may be amended from time to time, and
(d) the equivalent Applicable Laws in any relevant country, each as may be
amended and applicable from time to time.
1.57    “Good Laboratory Practices” or “GLPs” means all applicable Good
Laboratory Practice standards, including, as applicable: (a) as set forth in the
then-current good laboratory practice standards promulgated or endorsed by the
FDA as defined in 44 C.F.R. Part 58; and (b) the equivalent Applicable Laws in
any relevant country, each as may be amended and applicable from time to time.
1.58    “Good Manufacturing Practices” or “GMPs” means all applicable Good
Manufacturing Practices including, as applicable: (a) the principles detailed in
the US Current Good Manufacturing Practices, 21 C.F.R. Parts 4, 210, 211, 601,
610 and 820; (b) European Directive 2003/94/EC and Eudralex 4; (c) the
principles detailed in the WHO TRS 986 Annex 2, TRS 961 Annex 6 and TRS 957
Annex 2; (d) ICH Q7 guidelines and (e) the equivalent Applicable Laws in any
relevant country, each as may be amended and applicable from time to time.
1.59    “Good Research Practices” or “GRP” means research practices consistent
with (a) the research quality standards defining how Lilly’s research
laboratories conduct good science for non-regulated work as set forth in Exhibit
A of this Agreement; and (b) the Research Quality Association (RQA), 2014
Quality in Research Guidelines for Working in Non-Regulated Research.


8





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


1.60    “Governmental Authority” means any court, commission, authority,
department, ministry, official or other instrumentality of, or being vested with
public authority under any law of, any country, state or local authority or any
political subdivision thereof, or any association of countries.
1.61    “Government Official” has the meaning set forth in Section 18.5.
1.62    “Hepatocyte Cardiometabolic Targets” means, individually or
collectively, the Initially Named Targets and the Other Hepatocyte
Cardiometabolic Targets.
1.63    “Hepatocyte Royalty” has the meaning set forth in Section 8.4.1.
1.64    “HSR Act” has the meaning set forth in Section 13.1.
1.65    “HSR Clearance Date” has the meaning set forth in Section 13.1.
1.66    “ICC” has the meaning set forth in Section 19.6.1.
1.67    “Improvement” means any (a) modification, enhancement or change to the
Patent Rights or Know-How Controlled by a Party and existing as of or before the
Effective Date, (b) Patent Rights claiming the Know-How described in subclause
(a), or (c) Patent Rights claiming priority to the Patent Rights included in the
Dicerna Background IP, with respect to Dicerna, or the Lilly Background IP, with
respect to Lilly.
1.68    “Initial Blocked Targets” has the meaning set forth in Section 1.15.
1.69    “Initial Party” has the meaning set forth in Section 10.6.6.
1.70    “Initial Research Collaboration Term” has the meaning set forth in
Section 4.1.2.
1.71     “IND” means an investigational new drug application filed with the FDA
with respect to a Compound, Product or other compound, product or therapy, or an
equivalent application filed with a Regulatory Authority in a country other than
the United States required to commence clinical trials of a pharmaceutical
product.
1.72    “IND Approval” of a Product means that an IND for such Product has been
submitted to the FDA or equivalent Regulatory Authority and not rejected
(including placed on clinical hold) by the FDA or equivalent Regulatory
Authority within [***] days after such submission.
1.73    “Indemnified Party” has the meaning set forth in Section 17.3.1.
1.74    “Indemnifying Party” has the meaning set forth in Section 17.3.1.
1.75    “Initially Named Targets” means the targets [***]


9





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


1.76    “Invention” means any invention and/or any Know-How, composition of
matter, article of manufacture, method of manufacture, method of use or other
subject matter, whether patentable or not.
1.77    “Internal Compliance Codes” means a Party’s internal policies and
procedures intended to ensure that a Party complies with Applicable Laws, Party
Specific Regulations, and such Party’s internal ethical, medical and similar
standards.
1.78    “Joint Inventions” has the meaning set forth in Section 10.4.1.
1.79    “Joint Know-How” has the meaning set forth in Section 10.4.1.
1.80    “Joint Patent Rights” has the meaning set forth in Section 10.4.1.
1.81    “JSC” has the meaning set forth in Section 6.4.1.
1.82    “JSC Chair” has the meaning set forth in Section 6.4.1.
1.83    “Know-How” means all technical, scientific, and other information,
know-how, data, inventions, discoveries, trade secrets, specifications,
instructions, techniques, processes, designs, drawings, formulae, methods,
practices, protocols, expertise and other information and technology applicable
to formulations, compositions or products or to their manufacture, development,
registration, use, marketing or sale or to methods of assaying or testing them,
and all biological, chemical, pharmacological, biochemical, toxicological,
pharmaceutical, physical and analytical, safety, quality control, manufacturing,
preclinical and clinical data relevant to any of the foregoing. For clarity,
Know-How includes any such information comprised or embodied in any applicable
physical materials, and excludes Patent Rights.
1.84    “Lead Product” has the meaning Set forth in Section 4.2.2.
1.85    “Lead Product Non-Clinical and Manufacturing Activities” has the meaning
set forth in Section 4.2.3.
1.86    “Licensed Know-How” means all Know-How that is Controlled by Dicerna (or
one of its Affiliates) and that is: (a) existing as of the Effective Date, and
Improvements thereto, that are necessary or reasonably useful for the Research,
Development, registration, manufacture (including formulation), use or
Commercialization of a Product in the Field (which would include all Know-How
relating to the GalXC Platform); or (b) conceived, developed, created, made or
reduced to practice in the course of performing the Research Program during the
Term, including Dicerna’s rights in any Joint Know-How and any Improvements to
the foregoing Know-How described in subclause (b).
1.87    “Licensed Patent Rights” means any and all Patent Rights that are
Controlled by Dicerna (or one of its Affiliates) and that are: (a) listed in
Exhibit E, (b) existing as of the Effective Date, and Improvements thereto, that
are necessary or reasonably useful for the Research, Development, registration,
manufacture (including formulation), use or Commercialization of a Product in
the Field (which would include all Patents directed to the GalXC Platform), or
(c) directed


10





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


to Know-How described in subclause (b) of the definition of “Licensed Know-How,”
including Dicerna’s rights in any Joint Patent Rights and New Platform Patents.
1.88    “Licensed Technology” means, individually or collectively, the Licensed
Patent Rights and the Licensed Know-How.
1.89    “Lilly Background IP” has the meaning set forth in Section 10.2.
1.90    “Lilly Competitor” means a [***]
1.91    “Lilly Indemnified Party” has the meaning set forth in Section 17.1.
1.92    “Lilly Intellectual Property” means, individually or collectively, Lilly
Background IP, Lilly Patents and Lilly Know-How.
1.93    “Lilly Know-How” means any and all Know-How Controlled by Lilly (or one
of its Affiliates) that is: (a) existing as of the Effective Date or generated
or acquired outside the scope of the Research Program and this Agreement,
including any Improvements to any of the foregoing that is necessary or
reasonably useful for the Research, Development, registration, manufacture
(including formulation), use or Commercialization of a Product in the Field; or
(b) conceived, developed, created, made or reduced to practice in the course of
performing the Research Program during the Term, including Lilly’s rights in any
Joint Know-How.
1.94    “Lilly Patents” means any and all Patents Controlled by Lilly (or one of
its Affiliates) that is: (a) existing as of the Effective Date or generated or
acquired outside the scope of the Research Program and this Agreement, including
any improvements to any of the foregoing that is necessary or reasonably useful
for the Research, Development, registration, manufacture (including
formulation), use or Commercialization of a Product in the Field; or (b)
directed to Know-How described in subclause (b) of the definition of “Lilly
Know-How,” including Lilly’s rights in any Joint Patent Rights.
1.95    “Losses” has the meaning set forth in Section 17.1.
1.96    “Marketing Authorization” means, collectively, all Regulatory Approvals
(including any pricing, reimbursement or access approvals) from the relevant
Regulatory Authority necessary to initiate marketing and selling a Product in
any country or jurisdiction.
1.97    “Net Sales” [***]
(a)    [***]
(b)    [***]
(c)    [***]
(d)    [***]


11





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


(e)    [***]
(f)    [***]
(g)    [***]
(h)    [***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
1.98    “Neurodegeneration or Pain Indication” means an indication for which the
Compound is designed to [***].
1.99    “Neurodegeneration or Pain Response Notice” has the meaning set forth in
Section 3.3.
1.100    “New Nucleic Acid Platform” means any new RNAi or oligonucleotide
technology platform, [***]. As used in this Agreement, “New Nucleic Acid
Platform” includes and may individually or collectively refer to a “New Platform
for Non-Hepatocyte Cardiometabolic Targets” or a “New Platform for
Non-Hepatocyte Neurodegeneration/Pain Targets,” as applicable.
1.101    “New Platform for Non-Hepatocyte Cardiometabolic Targets” means an RNAi
or oligonucleotide technology platform developed by either Lilly or Dicerna (or
both) pursuant to this Agreement and the Research Plan, intended to be used in
the Development of Compounds Directed To Non-Hepatocyte Cardiometabolic Targets.
1.102    “New Platform for Non-Hepatocyte Neurodegeneration/Pain Targets” means
an RNAi or oligonucleotide technology platform developed by Lilly or Dicerna (or
both) pursuant to this Agreement and the Research Plan, intended to be used in
the Development of Compounds Directed To Non-Hepatocyte Neurodegeneration/Pain
Targets.
1.103    “New Platform Negotiation Expiration Date” has the meaning set forth in
Section 3.6.1(a).


12





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


1.104    “New Platform Patents” has the meaning set forth in Section 10.6.2.
1.105    “Non-Hepatocyte Cardiometabolic Targets” has the meaning set forth in
Section 2.1.1(b).
1.106    “Non-Hepatocyte Neurodegeneration/Pain Targets” has the meaning set
forth in Section 2.1.1(c).
1.107    “Non-Hepatocyte Royalty” has the meaning set forth in Section 8.4.2.
1.108    “Non-Hepatocyte Targets” has the meaning set forth in Section 2.1.1(c).
1.109    “Notice of Dispute” has the meaning set forth in Section 19.6.1.
1.110    “Orphan Indication” means an indication for use of a drug to treat a
rare disease or condition where the number of people affected by the disease or
condition is less than 200,000 persons or where the indication for use otherwise
meets the criteria for orphan drug designation under section 526(a) of the
Federal Food, Drug, and Cosmetic Act and 21 C.F.R. 316.21.
1.111    “Other Hepatocyte Cardiometabolic Targets” has the meaning set forth in
Section 2.1.1(a).
1.112    “Party Specific Regulations” means all judgments, decrees, orders or
similar decisions issued by any Governmental Authority specific to a Party, and
all consent decrees, corporate integrity agreements, or other agreements or
undertakings of any kind by a Party with any Governmental Authority, in each
case as the same may be in effect from time to time and applicable to a Party’s
activities contemplated by this Agreement.
1.113    “Patent Rights” means the rights and interests in and to issued patents
and pending patent applications (which, for purposes of this Agreement, include
certificates of invention, applications for certificates of invention and
priority rights) in any country or region, including all provisional
applications, substitutions, continuations, continuations-in-part, continued
prosecution applications including requests for continued examination,
divisional applications and renewals, and all letters patent or certificates of
invention granted thereon, and all reissues, reexaminations, extensions
(including pediatric exclusivity patent extensions), term restorations,
renewals, substitutions, confirmations, registrations, revalidations, revisions
and additions of or to any of the foregoing, and all foreign counterparts of any
of the foregoing.
1.114    “Payee” has the meaning set forth in Section 9.4.
1.115    “Payor” has the meaning set forth in Section 9.4.
1.116    “Permitted Subcontractors” has the meaning set forth in Section 4.9.
1.117    “Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.


13





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


1.118    “Phase I Clinical Trial” means a clinical trial of a Product generally
consistent with 21 C.F.R. §312.21(a) or equivalent trial outside of the United
States.
1.119    “Phase II Clinical Trial” means a clinical trial of a Product generally
consistent with 21 C.F.R. §312.21(b) or equivalent trial outside of the United
States.
1.120    “Phase III Clinical Trial” means a clinical trial of a Product
generally consistent with 21 C.F.R. §312.21(c) or equivalent trial outside of
the United States.
1.121    “POP Data Package” has the meaning set forth in Section 2.3.4.
1.122    “Product” means any Compound selected by Lilly pursuant to Section
4.2.2 or Section 4.3.3 for subsequent Development after Proof of Principle.
1.123    “Product Payment Amounts” has the meaning set forth in Section
3.6.1(a).
1.124    “Product-Specific Patents” has the meaning set forth in Section 10.6.3.
1.125    “Program Inventions” has the meaning set forth in Section 10.1.
1.126    “Project Leader” has the meaning set forth in Section 6.1.
1.127    “Proof of Principle” means: [***]
1.128    “Records” has the meaning set forth in Section 4.7.1.
1.129    “Regulatory Approval” means, collectively, any and all approvals
(including supplements, amendments, pre- and post-approvals, pricing and
reimbursement approvals), licenses, registrations or authorizations (including
marketing and labeling authorizations) of any Regulatory Authority that are
necessary for the Research, Development, registration, manufacture (including
formulation), distribution, importation, exportation, use, and Commercialization
of a pharmaceutical product (including a Compound or Product) in a given
jurisdiction.
1.130    “Regulatory Authority” means the FDA or any counterpart of the FDA
outside the United States, or other Governmental Authority with authority over
the Research, Development, registration, manufacture (including formulation),
and Commercialization of a pharmaceutical product (including a Compound or
Product), which may include the authority to grant the required reimbursement
and pricing approvals for such sale.
1.131    “Regulatory Documentation” has the meaning set forth in Section 16.2.7.
1.132    “Research” means all activities related to the research,
identification, generation, formatting, screening, testing (including in vitro
and animal models, but not in human subjects), stability testing, toxicology and
formulation of compounds, products or therapies.
1.133    “Research Collaboration Term” has the meaning set forth in Section
4.1.2.


14





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


1.134    “Research Plan” has the meaning set forth in Section 4.1.3.
1.135    “Research Program” has the meaning set forth in Section 4.1.1.
1.136    “Reserved Targets” has the meaning set forth in Section 2.1.1.
1.137    “Returned Compounds and Products” has the meaning set forth in Section
15.2.1.
1.138    “Royalty” has the meaning set forth in Section 8.4.2.
1.139    “Royalty Term” has the meaning set forth in Section 8.4.3.
1.140    “Selected Target(s)” means Targets selected by Lilly for inclusion in
the Research Program pursuant to Section 2.2, including both Initially Named
Targets and Substitute Targets, but specifically excluding Discontinued Targets.
1.141    The “Selection Period” during which Lilly may select Selected Targets
means: [***]
1.142    “Shared Development Milestone Event” has the meaning set forth in
Section 8.2.2.
1.143    “Substitute Target(s)” has the meaning set forth in Section 2.3.3.
1.144    “Target” means: [***]
1.145    “Taxes” has the meaning set forth in Section 9.4.
1.146    “Term” has the meaning set forth in Section 14.1.
1.147    “Territory” means all of the countries and territories in the world.
1.148    “Third Party” means any Person other than Lilly or Dicerna or an
Affiliate of Lilly or Dicerna.
1.149    “United States” or “US” means the United States of America and its
territories and possessions.
1.150    “Upfront Cash Payment” has the meaning set forth in Section 8.1.1.
1.151    “US GAAP” has the meaning set forth in Section 1.110(h).
1.152    “Working Group” has the meaning set forth in Section 6.3.




15





--------------------------------------------------------------------------------


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


2.    TARGET RESERVATION AND SELECTION
2.1    Target Reservation.
2.1.1    Reserved Targets. Promptly after the Effective Date, but in no event
later than [***] after the Effective Date, the Parties shall enter into an
agreement with the initial Gatekeeper that meets the criteria under Section
2.4.1. Dicerna shall promptly thereafter provide such Gatekeeper a list of all
of its Blocked Targets, which may be modified from time to time pursuant to
Section 2.4.2. During the Research and Collaboration Term, Lilly may identify to
the Gatekeeper up to the following number of Targets that Lilly wishes to
reserve for potential selection for further Development pursuant to the Research
Program (such Targets individually and collectively referred to as “Reserved
Targets”), subject to Section 2.1.3:
(a)    up to [***] potential hepatocyte Targets, other than the Initially Named
Targets, expected to have applications in the treatment of cardiometabolic
indications (“Other Hepatocyte Cardiometabolic Targets”);
(b)    up to [***] non-hepatocyte Targets expected to have applications in the
treatment of cardiometabolic indications (“Non-Hepatocyte Cardiometabolic
Targets”); and
(c)    such other non-hepatocyte targets [***] selected by Lilly expected to
have applications in the treatment of Neurodegeneration or Pain Indications
(“Non-Hepatocyte Neurodegeneration/Pain Targets” and, together with the
Non-Hepatocyte Cardiometabolic Targets, the “Non-Hepatocyte Targets”).
Lilly shall submit its initial list of Reserved Targets within [***] after the
Effective Date, and thereafter may, in its discretion, substitute another Target
for any Reserved Target provided that at the time of such substitution such
substituted Target is not a Blocked Target.
2.1.2    Increases to Non-Hepatocyte Cardiometabolic Reserved Targets.
Notwithstanding the numbers of Reserved Targets set forth in Section 2.1.1,
Lilly shall also have the right, in its sole discretion and by written notice to
Dicerna, at any time during the applicable Selection Period, to increase the
number of Non-Hepatocyte Cardiometabolic Targets it reserves as Reserved
Targets, up to a maximum of [***] Non-Hepatocyte Cardiometabolic Targets,
provided that: (a) any increase to the number of Non-Hepatocyte Cardiometabolic
Targets that Lilly may reserve as a Reserved Target shall simultaneously
decrease the number of Other Hepatocyte Cardiometabolic Targets that Lilly may
reserve as a Reserved Target by an equal number (for example, an increase in
Non-Hepatocyte Cardiometabolic Targets by [***], would result in a decrease in
the number of Other Hepatocyte Cardiometabolic Targets by [***]) and (b)
selection of any Target would be subject to Section 2.1.3 and the Gatekeeper
process described in Section 2.4.


16





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


2.1.3    Any Targets submitted by Lilly after the Effective Date to be included
as a Reserved Target will be subject to confirmation of their availability by
Dicerna through the Gatekeeper process described in Section 2.4.
2.2    Target Selection.
2.2.1    Selected Targets. During the applicable Selection Period, Lilly shall
have the right to select from the Reserved Targets:
(a)    up to [***] Other Hepatocyte Cardiometabolic Targets;
(b)    up to [***] Non-Hepatocyte Cardiometabolic Targets; and
(c)    such initial Non-Hepatocyte Neurodegeneration/Pain Targets as may be
selected by Lilly, plus such additional Targets as may be recommended by Lilly
and accepted by the JSC.
2.2.2    Increases to Non-Hepatocyte Cardiometabolic Selected Targets.
Notwithstanding the numbers of Selected Targets set forth in Section 2.2.1,
during the applicable Selection Period, Lilly shall also have the right, in its
sole discretion and by written notice to Dicerna, to increase the number of
Non-Hepatocyte Cardiometabolic Targets it may select from the Reserved Targets,
up to a maximum of [***] Non-Hepatocyte Cardiometabolic Targets; provided that:
(a) any increase to the number of Non-Hepatocyte Cardiometabolic Targets that
Lilly may select from the Reserved Targets shall simultaneously decrease the
number of Other Hepatocyte Cardiometabolic Targets it may select by an equal
number (for example, an increase in Non-Hepatocyte Cardiometabolic Targets by
[***] would result in a decrease in the number of Other Hepatocyte
Cardiometabolic Targets by [***]) and (b) selection of any Target that is not on
the Reserved Target list at the time of such requested increase would be subject
to the Gatekeeper process described in Section 2.4.
2.2.3    Non-Selected Targets. Upon the expiration of the Selection Period with
respect to a particular category of Target (i.e., Other Hepatocyte
Cardiometabolic Target, Non-Hepatocyte Cardiometabolic Target or Non-Hepatocyte
Neurodegeneration/Pain Target), the remaining Targets in that category that are
not Selected Targets shall become Discontinued Targets, subject to Section 15.2,
but remaining subject to Section 3.3.
2.3    Target Substitution.
2.3.1    Substitute Targets. If, at any point during the applicable Research
Collaboration Term, Lilly determines, after consultation with the JSC, that it
wishes to substitute a Target, whether from the Reserved Target list or
otherwise, for a Selected Target, Lilly shall have the right to make such Target
substitution within [***] following such determination by providing written
notice to Dicerna of such substitution; provided that Lilly’s foregoing right to
substitute a Target for a Selected Target shall not exceed [***] substitutions
in total for cardiometabolic Selected Targets (i.e., that are Initially Named


17





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


Targets, Hepatocyte Cardiometabolic Targets or Non-Hepatocyte Cardiometabolic
Targets), and up to [***] substitutions in total for Non-Hepatocyte
Neurodegeneration/Pain Targets.
2.3.2    Confirmation of Availability of Substitute Target. Any Target which
Lilly would like to substitute for existing Targets as described in this Section
2.3 will be subject to confirmation of their availability by Dicerna through the
Gatekeeper process described in Section 2.4. For avoidance of doubt, if a Target
that Lilly seeks to reserve is a Blocked Target at the time Lilly seeks
reservation, Lilly may designate a different Target in its place and such
designation shall not be considered a substitution subject to this Section 2.3.
2.3.3    Effects of Target Substitution. If any Targets are substituted for a
Selected Target in accordance with the foregoing (each, a “Substitute Target”)
such Substitute Target shall be automatically deemed a Selected Target under
this Agreement, and the Selected Target that such Target substituted shall be
deemed a Discontinued Target and subject to the provisions of Section 15.2. In
addition, the Parties shall update the Research Plan as necessary to reflect
such substitution of the Substitute Target for the Discontinued Target.
2.3.4    Costs Relating to Target Substitutions. [***]
2.4    Gatekeeper Process.
2.4.1    Gatekeeper. The Parties will agree on an independent attorney nominated
by Lilly and reasonably acceptable to Dicerna to act as an information
gatekeeper (the “Gatekeeper”) through which Lilly may inquire as to whether any
Target that Lilly intends to designate as a Selected Target (whether pursuant to
Section 2.2.1 or Section 2.3.1) is a Blocked Target at that time; and through
which Dicerna may inquire as to whether any Target with respect to which Dicerna
intends to engage in activities that may be restricted under Section 3.1 is a
Reserved Target at that time. Dicerna and Lilly will cause the Gatekeeper to
enter into a customary confidentiality agreement that includes confidentiality
obligations at least as stringent as the provisions set forth in Article 11 and
prohibits the Gatekeeper from disclosing to Dicerna the identity of a Target
that was the subject of any inquiry and the list of Reserved Targets. Nothing in
this Section 2.4.1 will preclude Lilly from contacting Dicerna directly
regarding the availability of Targets or otherwise, to which Dicerna will
respond in its discretion or Dicerna from contacting Lilly directly regarding
whether a particular Target is a Reserved Target. The initial Gatekeeper will be
[***]., whom the Parties have acknowledged and agreed is independent and which
law firm shall enter into an agreement regarding the continued independence of
such Gatekeeper.
2.4.2    Gatekeeper Procedures. At the Effective Date Dicerna shall provide to
the Gatekeeper the list of Initial Blocked Targets and from time to time
thereafter (including at least once per Calendar Quarter, including in response
to inquiries hereunder), (a) Dicerna will provide the Gatekeeper with a current
list of all Blocked Targets, together with any applicable rights Dicerna can
still grant hereunder with respect to such Blocked Targets, and any associated
restrictions (such list of Blocked Targets, together with the Initial Blocked


18





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


Targets, the “Blocked Target List”), and (b) Lilly will be entitled to, at its
discretion submit inquiries to the Gatekeeper. Upon receipt of an inquiry, the
Gatekeeper will notify Dicerna of such inquiry by Lilly without disclosing the
subject Target, after which Dicerna will have [***] to provide the Gatekeeper
with any updates to the Blocked Target List. The Gatekeeper will inform Lilly in
writing whether the subject Target is a Blocked Target within [***] of receipt
of the associated inquiry and, if the Target is a Target as to which Dicerna can
still grant rights to Lilly, the Gatekeeper will inform Lilly of the
availability of such Target and what rights Dicerna can grant and any associated
restrictions. If the Gatekeeper notifies Lilly in response to an inquiry (or
Dicerna notifies Lilly, in the case of direct contact between the Parties) that
a Target is a Blocked Target, Lilly will not have exhausted any of its rights to
reserve or select Targets as a result of the inquiry, and if the status of any
Blocked Target changes and it is no longer a Blocked Target, Dicerna shall
promptly notify the Gatekeeper; and if such a change relates to a Target which
was previously submitted by Lilly and rejected by the Gatekeeper, the Gatekeeper
shall be under an obligation to notify Lilly of such change as soon as
practicable. Dicerna may from time to time inquire as to whether any Target with
respect to which Dicerna intends to engage in activities that may be restricted
under Section 3.1 is a Reserved Target. Upon receipt of such an inquiry from
Dicerna, the Gatekeeper will inform Dicerna in writing whether the subject
Target is a Reserved Target within [***] of receipt of the associated inquiry.



3.    EXCLUSIVITY
3.1    Reserved Target Exclusivity – [***], with respect to each Reserved
Target, Dicerna and its Affiliates shall be exclusive to and work exclusively
with Lilly on each such Reserved Target. In connection with the foregoing, other
than as may be incidental to research activities for Targets other than Reserved
Targets, and except as may be permitted under Section 19.1 or as Dicerna may be
permitted to delegate its obligations to a Third Party subcontractor pursuant to
Section 4.9, Dicerna shall not (by itself nor with any Third Party) and shall
cause its Affiliates not to (by themselves nor with any Third Party):
(a)    carry out Research, Development or Commercialization with respect to such
Reserved Targets (or compounds, products or therapies that are Directed To such
Reserved Target); or
(b)    sell, assign, transfer, convey, license, sublicense, covenant not to
assert or otherwise grant or transfer, to any Third Party, any rights or
immunities to or under any Licensed Technology to carry out such Research,
Development or Commercialization (described in (a) above) on any Reserved
Target;
in each case, until such time, if any, that the Reserved Target becomes a
Discontinued Target.
In addition, during the Selection Period, with respect to each Reserved Target,
Dicerna shall not enter into any agreement or take any action that would
preclude its ability to extend Lilly the rights granted hereunder and otherwise
perform should Lilly select such Reserved Target (which has not become a
Discontinued Target) as a Selected Target.


19





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


3.2    Selected Target Exclusivity – Term of Agreement. During the Term of this
Agreement, with respect to each Selected Target, Dicerna shall be exclusive to
and work exclusively with Lilly on each such Selected Target. In connection with
the foregoing, other than as may be incidental to research activities for
Targets other than Reserved Targets, and except as may be permitted under
Section 19.1 or as Dicerna may be permitted to delegate its obligations to a
Third Party subcontractor pursuant to Section 4.9, Dicerna shall not (by itself
nor with any Third Party) and shall cause its Affiliates not to (by themselves
nor with any Third Party):
(a)    carry out Research, Development or Commercialization with respect to the
Selected Targets (or compounds, products or therapies that are Directed To such
Selected Targets); or
(b)    sell, assign, transfer, convey, license, sublicense, covenant not to
assert or otherwise grant or transfer, to any Third Party, any rights or
immunities to or under any Licensed Technology to carry out such Research,
Development or Commercialization (described in (a) above) on any Selected
Target;
in each case, until, with respect to a particular Selected Target, such time, if
any, that the Selected Target becomes a Discontinued Target.
3.3    Exclusivity for Compounds, Products or Therapies in Neurodegeneration or
Pain Indications. [***]
3.4    [***]
3.5    No Exclusivity to Lilly. For avoidance of doubt, nothing in this
Agreement shall restrict the ability of Lilly or its Affiliates to Research,
Develop or Commercialize any compounds, products or therapies, it being
understood that this Section 3.5 shall not be deemed to expand the scope of any
licenses to Licensed Technology granted hereunder. Notwithstanding the
foregoing, if Lilly wishes to Research, Develop or Commercialize, through itself
or any Affiliate or Third Party, any RNAi or oligonucleotide product based on
the GalXC Platform, such Research, Development or Commercialization shall be
done in collaboration with Dicerna under this Agreement.
3.6    Limitations on Use of New Nucleic Acid Platform. Without limiting
Sections 3.1 through 3.4 and the exclusive licenses granted to Lilly pursuant to
Section 7.1:
3.6.1    If Lilly or its Affiliate wishes to Develop or Commercialize with a
Third Party licensor or collaboration partner (not including, for avoidance of
doubt, any subcontractor performing services for Lilly), at any time within the
first [***] following the end of the Research Collaboration Term, any RNAi or
oligonucleotide product based on a New Nucleic Acid Platform directed to a
Non-Hepatocyte Neurodegeneration/Pain Target or a Non-Hepatocyte Cardiometabolic
Target (a “New Platform Third Party Collaboration”), the following shall apply:
(a)    Prior to Lilly entering into a New Platform Third Party Collaboration,
Lilly shall discuss in good faith with Dicerna the possibility of entering into
a collaboration with Lilly for such Development or Commercialization,


20





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


with such product [***] If the Parties are unable to reach an agreement with
respect to such collaboration within [***] following Lilly’s request (the “New
Platform Negotiation Expiration Date”), Lilly shall be free to carry out such
Development or Commercialization with any Third Party, subject to Section
3.6.1(b).
(b)    If Lilly or its Affiliate is conducting such Development or
Commercialization pursuant to a New Platform Third Party Collaboration and (i)
if GLP toxicology studies have been initiated for the subject product of Lilly
or its Affiliate within the first [***] following the end of the Research
Collaboration Term, then Lilly shall pay to Dicerna [***] of the Product Payment
Amounts for such product and (ii) if such GLP toxicology studies have been
initiated within the period beginning the day following the end of the [***]
after the end of the Research Collaboration Term but prior to the end of the
[***] after the end of the Research Collaboration Term, then Lilly shall pay to
Dicerna [***] of the Product Payment Amounts for such product. If no such GLP
toxicology studies have been initiated prior to the end of the [***] after the
end of the Research Collaboration Term no such payments shall be due from Lilly
to Dicerna.
3.6.2    If Lilly or its Affiliate Develops or Commercializes without a New
Platform Third Party Collaboration, at any time within the [***] following the
end of the Research Collaboration Term, any RNAi or oligonucleotide product
based on a New Nucleic Acid Platform directed to a Non-Hepatocyte
Neurodegeneration/Pain Target or a Non-Hepatocyte Cardiometabolic Target, and
(i) if GLP toxicology studies have been initiated for the subject product of
Lilly or its Affiliate within the first [***] following the end of the Research
Collaboration Term, then Lilly shall pay to Dicerna [***] of the Product Payment
Amounts for such product and (ii) if such GLP toxicology studies have been
initiated within the period beginning the day following the end of the [***] but
prior to the end of the [***] after the end of the Research Collaboration Term,
then Lilly shall pay to Dicerna [***] of the Product Payment Amounts for such
product. If no such GLP toxicology studies have been initiated prior to the end
of the [***] after the end of the Research Collaboration Term no such payments
shall be due from Lilly to Dicerna.
For purposes of Sections 3.6.1(b) and 3.6.2 only, the Product Payment Amounts
relating to the Development Milestone Events for [***] shall be combined and the
specified percentage of such Product Payment Amount shall be due if and only if
the Development Milestone Event for the [***] occurs.
3.7    No Further Restrictions. Without limiting Sections 3.1 through 3.6 and
the exclusive licenses granted to Lilly pursuant to Section 7.1, each Party
shall otherwise be free to exploit each New Nucleic Acid Platform. For example,
(i) if the New Nucleic Acid Platform has applications outside of Non-Hepatocyte
Neurodegeneration/Pain Targets or Non-Hepatocyte Cardiometabolic Targets, both
Parties, subject to Sections 3.1 through 3.6 and the exclusive licenses granted
to Lilly pursuant to Section 7.1, shall be free to exploit such New Nucleic Acid
Platform for such purposes; and (ii) both Parties, subject to Sections 3.1
through 3.4 and the exclusive licenses granted to Lilly pursuant to Section 7.1,
shall be unrestricted with respect to each New Nucleic


21





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


Acid Platform from and after [***] following the end of the Research
Collaboration Term. Each of the Parties acknowledges the contributions the other
Party is making to the development of the New Nucleic Acid Platform and, from
time to time, each Party may discuss, in its sole discretion, with the other
Party the possibility of entering into a collaboration for Development and
Commercialization of a product based on a New Nucleic Acid Platform outside of a
Neurodegeneration or Pain Indication or cardiometabolic indication.



4.    RESEARCH PROGRAM
4.1    Research Program.
4.1.1    Purpose. During the Research Collaboration Term, Lilly and Dicerna
shall engage in a collaborative research development program with the goal of
Researching and Developing multiple lead candidates Directed To each of the
Selected Targets from which one or more Compounds or Products could be selected,
and the development of an RNAi or oligonucleotide technology platform targeting
Non-Hepatocyte Cardiometabolic Targets or Non-Hepatocyte Neurodegeneration/Pain
Targets, as applicable; in each case based on the specified activities,
timelines, budget and criteria set forth in an applicable Research Plan (the
“Research Program”).
4.1.2    Research Collaboration Term. The Research Program shall be conducted
over a term commencing on the Effective Date and continuing for a period of
[***] thereafter (the “Initial Research Collaboration Term”), provided that: (a)
with respect to any particular Selected Target that is the subject of active
development at the end of the Initial Research Collaboration Term, the term
shall be extended until achievement of Proof of Principle for a Compound
Directed To that Selected Target or, in the case of the Lead Product, through
[***] subject, in case of Non-Hepatocyte Targets, to Sections 4.3 and 4.5.1; and
(b) with respect to Non-Hepatocyte Targets, Lilly may extend the term at its
option, following consultation with the JSC, for up to [***] consecutive [***]
periods to facilitate the continued development of the New Platform for
Non-Hepatocyte Cardiometabolic Targets and New Platform for Non-Hepatocyte
Neurodegeneration/Pain Targets, respectively (the Initial Research Collaboration
Term plus any such extensions, the “Research Collaboration Term”).
4.1.3    Research Plan. All Research and pre-clinical Development activities of
each Party occurring during the Research Collaboration Term and the timelines
for all Targets and budgets therefor shall be set forth in one or more mutually
agreed upon Research Plans, with the initial Research Plan for the Initially
Named Targets attached hereto on Exhibit B and as may be amended from time to
time in accordance with the terms of this Agreement (each, a “Research Plan”).
For clarity, the budgets to be set forth in the Research Plan(s) shall be
construed only as guidelines and shall not in any way limit Dicerna’s obligation
to use Commercially Reasonable Efforts to perform its activities specified in
the Research Plan, subject to Dicerna’s rights of reimbursement and limitations
of Dicerna’s responsibilities expressly set forth in this Article 4.


22





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


4.2    Hepatocyte Targets – Compound and Product Development.
4.2.1    Development through Proof of Principle. For Selected Targets that are
Initially Named Targets or Other Hepatocyte Cardiometabolic Targets, Dicerna
shall use Commercially Reasonable Efforts to conduct activities specified in the
Research Plan directed toward establishing, up through Proof of Principle,
Compound and Product candidates suitable for advancement into human Clinical
Trials. Lilly shall not be required to conduct any Research or Development
efforts with respect to Compounds Directed To Initially Named Targets or Other
Hepatocyte Cardiometabolic Targets prior to Proof of Principle.
4.2.2    Selection of Lead Product and Designation of other Products. Lilly
shall be entitled to select one “Lead Product” that is a Compound achieving
Proof of Principle that is Directed To an Initially Named Target and designate
one or more other Compounds achieving Proof of Principle as “Products” to be
further Developed hereunder. Lilly may make such selection or designation at any
time by written notice to Dicerna. For a period of up to [***] following the
first Compound achieving Proof of Principle, Dicerna shall continue, at
Dicerna’s expense, development of each Compound achieving Proof of Principle
while Lilly determines which (if any) Compound Lilly wishes to select as the
Lead Product.
4.2.3    Further Development of Lead Product. Following achievement of Proof of
Principle for the Lead Product and selection of the Lead Product by Lilly,
Dicerna shall, as further described in the Research Plan, also use Commercially
Reasonable Efforts to manage the toxicology program and manufacturing of
clinical supply through IND Approval and the initial Phase 1 Clinical Trial for
the Lead Product (“Lead Product Non-Clinical and Manufacturing Activities”), at
Dicerna’s cost, based on the responsibilities, specific activities, budget and
timelines as agreed in the Research Plan unless the JSC determines that IND
Approval will, more likely than not, be unavailable or that obtaining IND
Approval would require efforts on behalf of Dicerna that are beyond Commercially
Reasonable Efforts. Except as expressly provided and agreed otherwise in the
Research Plan for the Lead Product, Lilly shall not be required to conduct any
Research or Development efforts for the Lead Product that are included in the
Lead Product Non-Clinical or Manufacturing Activities prior to IND Approval,
provided that that Lilly shall be responsible to prepare and submit the IND
filing and seek IND Approval as further described in Section 4.6.
4.2.4    Further Development of Other Products. For all Products Directed To
Initially Named Targets or Other Hepatocyte Cardiometabolic Targets other than
the Lead Product, the JSC shall develop a Research Plan including activities
beyond Proof of Principle through IND Approval and shall determine the
allocation of responsibilities between Dicerna and Lilly for each Product,
provided that, subject to Section 4.2.3, such activities beyond Proof of
Principle through IND Approval shall be at Lilly’s cost and in no case shall
Dicerna’s responsibilities exceed those for the Lead Product unless agreed upon
by the Parties and set forth in a Research Plan.


23





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


4.3    Non-Hepatocyte Targets – Platform, Compound and Product Development.
4.3.1    For Non-Hepatocyte Targets, the Parties shall work together through the
JSC to create a Research Plan during the Initial Research Collaboration Term to
develop the New Platform for Non-Hepatocyte Cardiometabolic Targets or the New
Platform for Non-Hepatocyte Neurodegeneration/Pain Targets, as applicable, based
on the activities, timelines, budget and criteria specified and as set forth in
the Research Plan, and provided that the total expenses for such activities to
be performed by Dicerna shall not exceed [***] per calendar year for the first
[***] of Initial Research Collaboration Term (the “Annual Budget Cap”), with the
understanding that if such expenses in any given calendar year are below that
year’s Annual Budget Cap, the difference shall be carried forward to the
following year and added to the following year’s Annual Budget Cap (with any
shortfall in the [***] calendar year of the Initial Research Collaboration Term
being carried forward and recoupable by Lilly against expenses for which Lilly
would otherwise be required to reimburse Dicerna for activities covered by the
Research Plan in the [***] calendar year of the Initial Research Collaboration
Term) and if such expenses in any given calendar year are above that year’s
Annual Budget Cap, the difference shall reduce the following year’s Annual
Budget Cap by the amount of such difference. The parties shall discuss in good
faith the treatment of any expenses of Dicerna in any given year of the Initial
Research Collaboration Term above the Annual Budget Cap.
4.3.2    Once Lilly has selected one or more Non-Hepatocyte Targets as Selected
Targets, the Parties shall agree to a Research Plan for each such Non-Hepatocyte
Target and the Parties shall use Commercially Reasonable Efforts to conduct the
specified activities through Proof of Principle based on the responsibilities,
specific activities, budget and timelines as agreed in the Research Plan, with
the anticipation that Dicerna shall be responsible for conducting all activities
through Proof of Principle (subject to Section 4.5) and Lilly shall not be
required to conduct any Research or Development efforts with respect to
Compounds Directed To such Targets prior to achievement of Proof of Principle.
Such Research Plan shall also include activities beyond Proof of Principle until
IND Approval and the JSC shall determine the allocation of responsibilities
between Dicerna and Lilly for each Product, but such activities shall be at
Lilly’s cost, and in no case shall Dicerna’s responsibilities exceed those for
the Lead Product unless agreed upon by the Parties.
4.3.3    Following the achievement of Proof of Principle for a Compound Directed
To a Non-Hepatocyte Cardiometabolic Target or Non-Hepatocyte
Neurodegeneration/Pain Target, Lilly may (but is not required to) designate the
Compound as a “Product” and if Lilly does so, the JSC shall develop a Research
Plan including activities beyond Proof of Principle through IND Approval and
shall determine the allocation of responsibilities between Dicerna and Lilly for
each Product, but such activities beyond Proof of Principle through IND Approval
shall be at Lilly’s cost, and in no case shall Dicerna’s responsibilities exceed
those for the Lead Product unless agreed upon by the Parties.
4.4    Clinical Development Diligence Obligations. Lilly shall use Commercially
Reasonable Efforts to conduct all Development activities from IND Approval
through Marketing


24





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


Authorization for one Product (the “Diligence Period”). If, prior to the
expiration of the Diligence Period, [***] for more than [***] consecutive
months[***]. Under such circumstances, if [***] it shall notify Lilly, and if
Lilly disputes [***] days of its receipt of such notice, the dispute shall be
resolved pursuant to Section 19.6, provided that Lilly shall be deemed to have
[***] if, within [***] days following a determination that it had abandoned the
Selected Target, Lilly resumes such engagement. If Lilly fails to respond to a
notice from [***] within such [***] day period, or is determined pursuant to
Section 19.6 [***] within [***] days following such determination, such Selected
Target shall become a Discontinued Target and any Compounds or Products directed
to such Discontinued Target shall become Returned Compounds and Products,
without any requirement to terminate pursuant to Section 14.3.1. In no event,
however, will Lilly be deemed pursuant to this Section 4.4 to have abandoned any
Initially Named Targets.
4.5    Costs of Performance.
4.5.1    Responsibilities of Parties. Except as otherwise expressly set forth in
this Agreement or in a Research Plan, and subject to Dicerna’s Annual Budget
Cap, during the Initial Research Collaboration Term, Dicerna and Lilly shall
each respectively bear all expenses it incurs in performance of its own
activities under this Agreement and the Research Plan. Dicerna shall also be
responsible for the cost of all activities through Proof of Principle for the
initial Non-Hepatocyte Neurodegeneration/Pain Targets. Notwithstanding the
foregoing, Lilly shall be responsible for the cost of any activities conducted
by Dicerna as a result of extensions by Lilly of the Initial Research
Collaboration Term and the cost of activities for Targets selected in addition
to the initial Non-Hepatocyte Neurodegeneration/Pain Targets.
4.5.2    Cost Calculation Mechanism. Where this Agreement requires that Lilly
reimburse or be responsible for Dicerna’s costs, such costs shall be calculated
in accordance with the following mechanism: Lilly shall compensate Dicerna for
FTEs performing activities under and in accordance with the Research Plan at the
FTE Rate, provided that the nature and scope of the work performed by Dicerna
has been approved in advance in writing by Lilly. In addition to the FTE Rates,
Lilly shall compensate any out of pocket expenses incurred by Dicerna in
accordance with the Research Plan or upon written instruction of Lilly. The
compensation is to be paid by Lilly to Dicerna on a quarterly basis with respect
to each Calendar Quarter. Payment shall be made in arrears and within [***]
after receipt of an invoice, with supportive documentation detailing the FTE
costs and out of pocket expenses applicable to Dicerna’s efforts for such
applicable Calendar Quarter period, such information to include the work
packages of the Research Plan items worked on, the number of FTEs assigned to
each work package and the out-of-pocket expenses. Notwithstanding the foregoing,
contract research organization (“CRO”) costs incurred by Dicerna in accordance
with the Research Plan shall be invoiced separately by Dicerna upon Dicerna’s
receipt of such CRO’s invoice, and irrespective of whether such payments are
made in advance or in arrears, such invoice to be due and payable within [***]
upon receipt of such invoice by Lilly; provided, that, if Lilly reimburses
Dicerna for advance payments made by Dicerna to CROs, Dicerna shall provide the
final actual cost per invoiced period and a true up of actual cost compared to
advance payment (planned cost) to Lilly. If the


25





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


advance payment(s) turn out to be higher than the actual cost incurred by
Dicerna, Dicerna shall credit the respective amount of the advance payment to
the next invoice or invoices payable by Lilly, and in the event there are no
further invoices anticipated, reimburse Lilly within [***] of such true up. As
long as Dicerna provides Development support to Lilly and for a period [***]
thereafter, Dicerna shall maintain complete and accurate books and records
regarding the FTEs and all out-of-pocket expenses (including CRO costs) invoiced
to Lilly and Lilly shall have the right to have an Accounting Firm inspect
Dicerna’s records solely for purposes of determining the accuracy of the FTEs
passed through to Lilly in accordance with Section 9.5 of this Agreement applied
mutatis mutandis (subject only to replacing references to “Lilly” with
references to “Dicerna,” and vice versa, and other analogous changes, including
changes related to the subject matter of the audit).
4.6    IND Filing; Reconciliation of Defects. For all Products Developed under
Section 4.2 or Section 4.3 subject to an IND filing, Lilly shall be responsible
for the preparation and submission of the IND filing and for seeking IND
Approval and shall have control over all interactions with the applicable
Regulatory Authority. Lilly shall own all Regulatory Approvals and be
responsible for all decisions in connection therewith for Regulatory Approvals
of Products in the Field; provided, that Dicerna shall reasonably cooperate in
these efforts as reasonably requested by Lilly. If, in the course of pursuing
the IND, the applicable Regulatory Authority identifies deficiencies in
particular components of the submission, rectifying the deficiencies shall be
the responsibility of the Party that was responsible for the applicable
components in the course of conducting the Research Plan.
4.7    Records, Reports and Audits.
4.7.1    Dicerna Records of Activities under Research Program. Dicerna shall
maintain records (paper and/or electronic) for so long as necessary to comply
with Applicable Laws, or reasonably necessary to support the prosecution,
maintenance and enforcement of intellectual property rights (including Patent
Rights), regarding its conduct of the Research Program after the applicable
activity, in sufficient detail and in good scientific manner appropriate for
patent and regulatory purposes, which shall fully and properly reflect the work
done and results achieved by Dicerna in the performance of the Research Program;
and sufficient to confirm the accuracy and contents of the Blocked Target List
(the “Records”).
4.7.2    Copies and Inspection of Records. [***]
4.8    Certain Standards Applicable to Work. All Research and Development done
by either Party for non-regulated work under this Agreement will be conducted in
accordance with the Research Plan, Eli Lilly and Company Good Research
Practices, Eli Lilly and Company Animal Care and Use Requirement for Animal
Researchers and Suppliers, all applicable data privacy and security laws and
regulations and other Applicable Laws. For purposes of this Agreement, “Eli
Lilly and Company Good Research Practices” means the compiled set of shared
research quality standards defining how Lilly's research laboratories conduct
good science for non-regulated work as set forth in Exhibit A. For purposes of
this Agreement, “Eli Lilly and Company Animal Care


26





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


and Use Requirement for Animal Researchers and Suppliers” means the guidelines
relating to animal care and use for research done on behalf of Lilly as set
forth in Exhibit C. [***]
4.9    Dicerna Right to Subcontract. Subject to the terms of this Section 4.9,
Dicerna shall have the right to engage permitted Third Party contractors working
on its behalf (the “Permitted Subcontractors”) to perform such portions of its
Research obligations under this Agreement that it customarily engages for its
other similar research activities except that under no circumstance can such
Permitted Subcontractor be debarred or disqualified by a regulatory authority.
Furthermore, notwithstanding the foregoing, Dicerna shall be responsible for
ensuring that, prior to engaging any Permitted Subcontractor that such Permitted
Subcontractor is subject to written agreements containing terms and conditions:
(i) consistent with the relevant terms and conditions of this Agreement
protecting the rights of the Parties under this Agreement including imposing
obligations of confidentiality on each such Permitted Subcontractor; (ii) that
vests ownership of any and all Product-specific or Compound-specific inventions
developed by such Permitted Subcontractor to the extent relating to Compound or
Product in the course of performing such subcontracted work in Dicerna; (iii)
that does not under any circumstance impose any payment obligations or liability
on Lilly, and (iv) that is otherwise consistent with the terms of this
Agreement. Dicerna shall remain directly responsible for all of its obligations
under this Agreement that have been delegated, subcontracted or sublicensed to
any Permitted Subcontractor.



5.    MANUFACTURING AND COMMERCIALIZATION
5.1    Compound and Product Manufacturing Generally.
5.1.1    Generally. Dicerna has the right and obligation to perform Lead Product
Non-Clinical and Manufacturing Activities through IND Approval and for the
initial Phase 1 Clinical Trial, subject to the terms and conditions of this
Agreement and the Clinical-Phase Supply Agreement (and related quality
agreement). Lilly shall be responsible for all other supply and manufacture of
the Products under this Agreement. The Parties will specify in the relevant
Research Plan the source of manufacture and supply of all other pre-clinical and
clinical Products.
5.1.2    Manufacturing Standards. Without limiting the foregoing, but subject to
the terms and conditions of this Agreement and the Clinical-Phase Supply
Agreement, Lilly has the sole decision authority related to Product supply.
Dicerna will manufacture the Lead Product under GMP; provided, however, that if
Dicerna uses a contract manufacturer or other subcontracted element of the
supply chain, Lilly will have the right to audit and approve (or reject) such
contract manufacturer in advance, provided that such approval shall not be
unreasonably withheld, delayed or conditioned. The Parties agree that the
manufacturer shall be listed in the Research Plan as determined by the JSC.
5.1.3    Visits to Facilities. Lilly may conduct ongoing and routine audits of
Dicerna or its subcontractors in accordance with Section 4.7.2 to ensure
compliance with applicable GMPs during normal business hours no more than once
annually and upon reasonable advance notice by Lilly and the mutual agreement of
the Parties as to the specific


27





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


date and time for such audit. Provided, however, that in the case of audits for
cause, Lilly will have the right to conduct, or cause Dicerna to conduct, GMP
compliance audits more than once annually at the time of the event giving rise
to a for cause audit, upon at least [***] advance written notice, provided that
such audit does not unreasonably interfere with Dicerna’s operations. All such
audits shall be done at Lilly’s cost and expense.
5.1.4    Notice of Inspections. If legally permissible, Dicerna shall provide
notice to Lilly within [***] of becoming aware of any requested or commenced
governmental or regulatory review, audit or inspection of its or its
contractor’s facility, processes, Compounds or Products that directly relate to
this Agreement. Dicerna shall provide Lilly with the results of any such review,
audit or inspection. Lilly shall be given the opportunity to provide assistance
to Dicerna in responding to any such review, audit or inspection.
5.2    Product Quality Generally. The relevant quality agreement will determine,
in accordance with applicable regulatory requirements, all Product quality
standards for Product to be used in clinical trials including: stability;
process validation and pre-approval inspection preparation; specifications;
assay methodology and storage conditions. Lilly will, subject to the
Clinical-Phase Supply Agreement and related quality agreements, determine in
accordance with applicable regulatory requirements such Product quality
standards that must be included in any manufacturing requirements for Product
and Lilly will in all circumstances have the sole right to make the final
release determinations for the Products, as the Parties shall set forth in
greater detail in the applicable quality agreement.
5.3    Manufacturing and Quality Agreements.
5.3.1    Clinical-Phase Supply Agreement. The Parties shall negotiate in good
faith and enter into a supply agreement (“Clinical-Phase Supply Agreement”), and
related quality agreement, within [***] prior to the date on which the JSC
determines the delivery of GLP toxicology materials shall occur, or as otherwise
mutually agreed by the Parties in writing, covering the supply of the Lead
Product through IND Approval, including, if applicable, Dicerna’s provision of
clinical trial materials, and subject to Lilly’s audit of Dicerna and its supply
chain. Under the Clinical-Phase Supply Agreement, Lilly shall be responsible for
covering the costs for the manufacture of the Products at Dicerna’s fully loaded
costs, except that Dicerna shall be responsible to cover the costs for the
manufacture of the Lead Product through the initial Phase 1 Clinical Trial.
5.3.2    Quality Agreements. Any quality agreement entered in connection with
the Clinical-Phase Supply Agreement shall set forth the quality expectations,
responsibilities, rights (including, as applicable and agreed upon, audit
requirements) and requirements relating to the manufacture and supply of the
Products, including allocations of responsibility for quality elements and
provisions addressing sub-contractors and suppliers, change control and
corresponding regulatory amendments, out-of-specification results, deviations
and investigations, Product recalls, withdrawals, product complaints and a list
of key quality contacts.


28





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


5.4    Commercialization by Lilly. Lilly shall have the sole right and be
responsible for Commercialization of the Products, and shall use Commercially
Reasonable Efforts to achieve a First Commercial Sale of one Product in the
United States. Upon Lilly launching at least one Product in the United States,
Lilly’s obligation to use Commercially Reasonable Efforts to Commercialize
Products would cease.



6.    GOVERNANCE AND JOINT STEERING COMMITTEE
6.1    Project Leader. Within [***] of the Effective Date, Lilly and Dicerna
shall [***] to serve as the primary point of contact between the Parties with
respect to each Target being prosecuted under the Research Program (each, a
“Project Leader”). The Project Leaders shall regularly communicate with each
other to address Research Program-related issues, needs and updates and
facilitate communications and organization of Working Groups associated with
each active Research Plan with respect to each Target. Either Party, upon prior
notice to the other Party, may change its Project Leader. Additionally, the
Parties may assign different Project Leaders for different Projects. Except for
those Disputes that are subject to the purview of the JSC, prior to submitting
any Dispute to the dispute resolution mechanism set forth in Section 19.6, the
Project Leaders shall attempt, for a period of [***], to resolve such Dispute.
6.2    Alliance Manager. Within [***] of the Effective Date, each Party shall
also appoint an individual to act as the Alliance Manager for such Party (each,
an “Alliance Manager”). Each Alliance Manager shall thereafter be permitted to
attend meetings of the JSC and any sub-committee as a nonvoting observer. The
Alliance Managers shall be the primary point of contact for the Parties
regarding the collaboration activities contemplated by this Agreement (other
than the activities/responsibilities of the Project Leader outlined in Section
6.1) and shall help facilitate all such activities hereunder. For avoidance of
doubt, the individual appointed by a Party to act as an Alliance Manager may,
but need not, be the same individual appointed by such Party as a Project
Leader.
6.3    Working Groups. The Parties shall establish working groups (each, a
“Working Group”) to oversee the activities of each Research Plan. In addition,
from time to time, the Parties may establish a Working Group to oversee
particular additional projects or activities. Each Working Group shall undertake
the activities delegated to it by the JSC. During the process of establishing
each Working Group, such Working Group and the JSC shall agree regarding which
matters such Working Group will resolve on its own and which matters such
Working Group will advise the JSC regarding (and with respect to which such
advice-specific matters the JSC will resolve). In addition to the
Target-specific Working Groups overseen by the respective Project Leaders, the
Parties shall, at a minimum, establish three (3) additional Working Groups to
oversee, respectively, (i) technology transfer pursuant to Section 7.4, (ii) the
manufacturing supply chain for the Products, and (iii) the strategy for
prosecution and maintenance of Joint Inventions.
6.4    Joint Steering Committee.
6.4.1    Establishment. As soon as practicable after the Effective Date, the
Parties shall establish a Joint Steering Committee (the “JSC”) to oversee and
coordinate the activities of the Parties under the Research Program. The JSC
shall be comprised of


29





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


[***] from Lilly and [***] from Dicerna. Subject to the foregoing, each Party
shall appoint its respective representatives to the JSC from time to time, and
may change its representatives, in its sole discretion, effective upon notice to
the other Party designating such change. Representatives from each Party shall
have appropriate technical credentials, experience and knowledge pertaining to
and ongoing familiarity with the Research Program. One (1) of the members of the
JSC appointed by [***] shall be designated the JSC Chair (the “JSC Chair”). The
JSC Chair will be responsible for calling meetings of the JSC, circulating
agendas and performing administrative tasks required to assure efficient
operation of the JSC but shall not have any extra or additional vote. The JSC
shall be promptly disbanded upon completion of the Research Program.
6.4.2    JSC Meetings. The JSC shall meet in accordance with a schedule
established by mutual written agreement of the Parties, and no less frequently
than once every Calendar Quarter until expiration of the Research Collaboration
Term. The JSC may meet by means of teleconference, videoconference or other
similar means. As appropriate, additional employees or consultants may from time
to time attend the JSC meetings as nonvoting observers, provided that any such
consultant shall agree in writing to comply with the confidentiality obligations
under this Agreement; and provided further that no Third Party personnel may
attend unless otherwise agreed by both Parties. Each Party shall bear its own
expenses related to the attendance of the JSC meetings by its representatives.
Each Party may also call for special meetings to resolve particular matters
requested by such Party. The JSC Chair or his/her designee shall keep minutes of
each JSC meeting that records in writing all decisions made, action items
assigned or completed and other appropriate matters. Lilly shall send meeting
minutes to all members of the JSC promptly after a meeting for review. Each
member shall have [***] from receipt in which to comment on and to
approve/provide comments to the minutes (such approval not to be unreasonably
withheld, conditioned or delayed). If a member, within such time period, does
not notify Lilly that s/he does not approve of the minutes, the minutes shall be
deemed to have been approved by such member.
6.4.3    JSC Functions. The JSC’s responsibilities with respect to the Research
Program are as follows:
(a)    Overseeing and coordinating the activities of the Parties under the
Research Program;
(b)    Establishing acceptable murine pharmacologic activity for Non-Hepatocyte
Targets;
(c)    Facilitating the exchange of Know-How and materials as required
hereunder;
(d)    Periodically reviewing the progress of the Research Program; and


30





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


(e)    Suggesting an update or modification of each Research Plan. For
clarification, any update or modification to the Research Plan prior to Proof of
Principle with respect to the relevant Compound shall require the consent of
each Party and is subject to reaching an agreement between the Parties with
regards to corresponding update of the Project Funding and any other potential
implications, such as delays or other effects of such modification or update.
6.4.4    JSC Disputes; Authority. The JSC will endeavor to make decisions by
consensus, with each of Lilly and Dicerna having one vote. If consensus is not
reached by the Parties’ representatives pursuant to such vote, then the matter
may be escalated by either Party to designated officers of both Lilly and
Dicerna with appropriate decision making authority. In the event the designated
officers are unable to resolve the issue within thirty (30) days, then: [***]
6.4.5    Rights and Powers. For clarity and notwithstanding the creation of the
JSC, each Party shall retain the rights, powers and discretion granted to it
hereunder, and the JSC shall not be delegated or vested with such rights, powers
or discretion unless such delegation or vesting is expressly provided herein, or
the Parties expressly so agree in writing. The JSC shall not have the power to
amend, waive or modify any term of this Agreement, and no decision of the JSC
shall be in contravention of any terms and conditions of this Agreement. It is
understood and agreed that issues to be formally decided by the JSC are limited
to those specific issues that are expressly provided in this Agreement to be
decided by the JSC.



7.    LICENSES
7.1    License Grant to Lilly. Subject to the terms and conditions of this
Agreement, each of Dicerna US and Dicerna Cayman hereby grants to Lilly: (a) an
exclusive (even as to Dicerna US and Dicerna Cayman), royalty bearing,
sub-licensable (through multiple tiers) (subject to Section 7.2), worldwide,
license under the Licensed Technology to Research, Develop, register, make
(including formulate), have made, use, and Commercialize Compounds and Products
in the Field; and (b) a non-exclusive, non-royalty bearing, fully paid-up,
sub-licensable (through multiple tiers) (subject to Section 7.2), worldwide
license under Licensed Technology to carry out Lilly’s obligations under the
Research Program, including Research and Development work required to select
Targets and related Compounds and Products for purposes of this Agreement.
7.2    Sublicenses. Subject to the terms and conditions of this Agreement, Lilly
shall have the right to sublicense: (a) any and all rights licensed to Lilly
under Section 7.1 to its Affiliates; and (b) any and all rights licensed to
Lilly under Section 7.1 to any Third Party.
7.3    License Grants to Dicerna. Lilly hereby grants to Dicerna during the Term
a non-exclusive, non-royalty bearing, fully paid-up, non-sub-licensable (except
to Affiliates and Third Party subcontractors of Dicerna solely as needed to
perform services for Dicerna under this Agreement), worldwide license under
Lilly Intellectual Property, solely to the extent necessary for Dicerna to
perform its duties and obligations according to the Research Program.


31





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


7.4    Know-How Transfer; Availability of Employees. Within [***] following
Lilly’s assumption of responsibility for Development or Commercialization of a
Product under Article 4 or the Clinical-Phase Supply Agreement (and from time to
time during the Term if new Know-How comes to be Controlled by Dicerna US or
Dicerna Cayman), or Lilly’s termination of this Agreement under Section 14.3
followed by an election to retain license rights hereunder, Dicerna shall
disclose and/or deliver to Lilly, to the extent not previously provided, copies
of all data and information in Dicerna US’s or Dicerna Cayman’s possession
relating to the Licensed Know-How which is reasonably necessary for Lilly’s
Development or Commercialization of such Product (including for regulatory
purposes). Upon Lilly’s reasonable request, Dicerna will: (a) provide reasonable
technical assistance to Lilly during such disclosure or delivery set forth in
the preceding sentence; and (b) make its employees and non-employee consultants
reasonably available at their respective places of employment to consult with
Lilly on issues arising in the course of Lilly’s Research, Development or
Commercialization and in connection with any request related to a Product from
any Regulatory Agency, including regulatory, scientific, technical and clinical
testing issues. The technology transfer to be undertaken under this Section 7.4
shall be overseen by a Working Group established for such purposes, which
Working Group may put in place a technology transfer plan expressly identifying
Know-How owned or Controlled by Dicerna US or Dicerna Cayman to be transferred
and the timing for such transfer.
7.5    Covenants. Each of Dicerna US and Dicerna Cayman covenants that it will
not: (a) take any action that (i) would impose or result in a lien, charge or
encumbrance of the Licensed Technology that would prevent or limit Lilly’s
exercise of its license rights to such Licensed Technology, or (ii) adversely
affects the license rights granted to Lilly under this Agreement; or (b) assign,
transfer, convey or otherwise grant to any Person any rights to any Licensed
Technology, New Platform Patents, Joint Know-How or Joint Patent Rights or any
Compounds or Products, in any manner that conflicts with the exclusive licenses
granted to Lilly pursuant to Section 7.1.
7.6    Freedom to Operate. Subject to and without limiting any other license
rights or exclusivity granted to Lilly under this Agreement, Lilly (and its
Affiliates) and Dicerna (and its Affiliates) will also have the right to use any
Confidential Information disclosed by the other Party in connection with the
Research Program and retained in the unaided memories of its employees after
having access to such Confidential Information (without reference to tangible
copies of such information), provided that this right to use does not constitute
a license under any Licensed Patent Rights. An individual’s memory will be
considered to be unaided if [***]
7.7    No Implied Licenses. Except as expressly set forth in this Agreement,
neither Lilly, on the one hand, or Dicerna US or Dicerna Cayman, on the other
hand, by virtue of this Agreement, shall acquire any license or other interest,
by implication or otherwise, in any materials, Know-How, Patent Rights or other
intellectual property rights Controlled by the other Party or its Affiliates not
expressly granted under this Agreement. Furthermore, notwithstanding anything to
the contrary in this Agreement, by entering into this Agreement with Dicerna US
and Dicerna Cayman, Lilly is not forfeiting any rights that Lilly may have,
including its rights to perform research activities in compliance with 35 U.S.C.
§ 271(e)(1) or any experimental or research use exemption that may apply in any
country.


32





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


7.8    Third Party License Agreements.
7.8.1    If, after the Effective Date, Dicerna US or Dicerna Cayman enters into
any license agreement with a Third Party and Controls Patent Rights or Know-How
under such license agreement that would be necessary or reasonably useful for
developing a New Platform for Non-Hepatocyte Cardiometabolic Targets or a New
Platform for Non-Hepatocyte Neurodegeneration/Pain Targets, then Dicerna shall
so notify Lilly and the rights and licenses granted to Lilly under this
Agreement with respect to such Third Party agreement shall be subject to Lilly
(a) agreeing to be bound by the terms of any such Third Party agreement
applicable to a sublicensee thereunder, and (b) reimbursing Dicerna US or
Dicerna Cayman for any amounts that become owing to such Third Party by reason
of the grant to, or exercise by or under the authority of, Lilly of such rights;
provided, that, any amounts owing to such Third Party cannot be
disproportionately allocated to the Selected Targets, Products or Lilly’s rights
hereunder (e.g., the royalty for Product sales cannot be greater than the
royalty due for any other product under the agreement). Upon request by Lilly,
Dicerna shall disclose to Lilly a true and correct written description of the
payment and other relevant obligations, and Lilly’s obligation to reimburse such
amounts following such request shall be limited to those payment obligations as
so disclosed by Dicerna. In the event Lilly does not agree in writing to
reimburse Dicerna for such amounts upon request, and to be bound by the terms of
such Third Party agreement applicable to a sublicensee thereunder, then the
rights licensed under such Third Party agreement shall thereafter be deemed
excluded from the Licensed Patent Rights and/or Licensed Know-How, as
applicable, hereunder.
7.8.2    If, after the Effective Date, Dicerna identifies Patent Rights or
Know-How covering or relating to RNAi or oligonucleotide platform technologies
owned or Controlled by a Third Party that would be necessary or reasonably
useful for targeting mechanisms that bind to or are intended to bind to and
induce an inhibition, disruption or modulation of mRNA in Hepatocyte
Cardiometabolic Targets or Non-Hepatocyte Targets, then Dicerna shall so notify
Lilly and the Parties shall coordinate in good faith the negotiation of one (1)
or more agreements in order to facilitate Lilly having access to such
technology, which may be through an agreement directly between Lilly and such
Third Party.



8.    FINANCIAL PROVISIONS
8.1    Upfront Payments.
8.1.1    In consideration for the rights granted to Lilly pursuant to this
Agreement, Lilly shall pay to Dicerna a one-time, non-refundable, non-creditable
upfront payment of one hundred million Dollars (USD $100,000,000) by no later
than thirty (30) days following the Effective Date (the “Upfront Cash Payment”).
8.1.2    As of the date of execution of this Agreement, the Parties have entered
into a Share Issuance Agreement, pursuant to which Lilly will purchase one
hundred million Dollars (USD $100,000,000) of Dicerna US’s Common Stock at a
twenty-five percent (25%)


33





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


premium to Dicerna US’s volume weighted average stock price for the thirty (30)
day period ending on the last trading day before the date of execution of this
Agreement.
8.2    Development Milestones.
8.2.1    On a Selected Target-by-Selected Target basis, within [***] after the
first Product hereunder Directed To a Selected Target that is a Non-Hepatocyte
Target achieves Proof of Principle, Lilly shall pay Dicerna US Five Million US
Dollars (USD $5,000,000), which shall be non-refundable and non-creditable. Such
payment shall not be due for any such Products Directed To a Selected Target
after the first Product Directed To that Selected Target achieves Proof of
Principle nor, for avoidance of doubt, will it be due for any Selected Target
that becomes a Discontinued Target prior to the payment of such amounts.
8.2.2    On a Product-by-Product basis, within [***] after first achievement of
each milestone set forth in the table below by Lilly, its Affiliate or its
sublicensee of Lilly's rights in the Product (each, a “Development Milestone
Event”), Lilly shall notify Dicerna US and make the corresponding milestone
payment to Dicerna US (each, a “Development Milestone Payment”). Such payment
shall be non-refundable and non-creditable and [***]
 
Development Milestone Events
Milestone Payments
1.
[***]
USD [***]
2.
[***]
USD [***]
3.
[***]
USD [***]
4.
[***]
USD [***]
5.
[***]
USD [***]
 
Total Possible Development Milestone Payments per Product
USD [***]



8.3    Commercialization Milestones. On a Product-by-Product basis, within [***]
after the end of the Calendar Quarter in which each milestone event set forth in
the table below is first achieved by Lilly, its Affiliate or its sublicensee
(unless Dicerna or its Affiliate is the sublicensee) of Lilly's rights in the
Product (each, a “Commercial Milestone Event”), Lilly shall notify Dicerna US
and make the corresponding, non-refundable, non-creditable milestone payment to
Dicerna US (each, a “Commercial Milestone Payment”):


34





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


 
Commercial Milestone Events
Commercial Milestone Payments
1.
First time Annual Net Sales of the Product exceed [***] Dollars (USD [***])
USD [***]
2.
First time Annual Net Sales of a Product exceed [***] Dollars (USD [***])
USD [***]
4.
First time Annual Net Sales of a Product exceed [***] Dollars (USD [***])
USD [***]
 
Total Possible Commercial Milestone Payments per Product
USD [***]



8.4    Royalties.
8.4.1    Royalty Payments – Hepatocyte Cardiometabolic Targets. During the
Royalty Term for each Product, Lilly shall pay Dicerna US a royalty on only that
portion of Net Sales of a Product Directed to a Hepatocyte Cardiometabolic
Target as designated below and at the rates set forth below (each such royalty
payment, a “Hepatocyte Royalty”):
Annual Worldwide Net Sales on a Product-by-Product basis
   Royalty Rate
USD $0 up to USD $[***]
[***]
From USD [***] up to USD [***]
[***]
From USD [***] up to USD [***]
[***]
From USD [***] up to USD [***]
[***]
From USD [***] and up
[***]



8.4.2    Royalty Payments – Non-Hepatocyte Targets. During the Royalty Term for
each Product, Lilly shall pay Dicerna US a royalty on only that portion of Net
Sales of a Product Directed To a Non-Hepatocyte Target as designated below and
at the rates set forth below (each such royalty payment, a “Non-Hepatocyte
Royalty”, and together with the Hepatocyte Royalty, a “Royalty”):
Annual Worldwide Net Sales on a Product-by-Product basis
   Royalty Rate
From USD $0 up to USD [***]
[***]
From USD [***] up to USD [***]
[***]
From USD [***] up to USD [***]
[***]
From USD [***] and up
[***]



8.4.3    Royalty Term. The Royalty will be payable on a country-by-country and
Product-by-Product basis from First Commercial Sale of the Product in such
country and shall terminate upon the latest of: (a) such Product no longer being
Covered by an Effective Patent Claim in such country; (b) expiration of all data
or regulatory exclusivity


35





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


periods for such Product in such country; and (c) [***] after the First
Commercial Sale of such Product in such country (the “Royalty Term”), in each
case subject to Section 8.4.4.
8.4.4    Royalty Step-Downs. The Royalties under Section 8.4.1 and Section 8.4.2
shall be reduced by the following step-down provisions:
(a)    No Effective Patent Claim. Notwithstanding Section 8.4.1 and Section
8.4.2, on a country-by-country and Product-by-Product basis, if at the time of
or after the First Commercial Sale of a particular Product in a country or
anytime thereafter, such Product is not Covered by one or more Effective Patent
Claims in such country, then the Royalty rate at which Lilly is required to pay
during the Royalty Term to Dicerna US on the Net Sales of such Product in such
country shall be reduced to [***] of the Royalty rate set forth in Section 8.4.1
or Section 8.4.2, as applicable for the rest of the Royalty Term.
(b)    Third Party Royalties – Anti-Stacking. If Lilly determines that Lilly
and/or its Affiliates or sublicensees need to obtain a license from a Third
Party (including an Acquirer) in order to Research, Develop or Commercialize a
Product in a particular country, Lilly shall have the right to deduct [***]
percent [***] of all upfront, milestone, royalty or other payments due from
Lilly and/or its Affiliates or sublicensees under such license with the Third
Party from the Royalty owing to Dicerna US during the applicable period for the
such Product under Section 8.4.1 and Section 8.4.2, as applicable, subject to
the Royalty reduction floor as set forth in Section 8.4.4(e); provided, that any
credit not applied because of such Royalty reduction floor may be carried
forward to future Calendar Quarters.
(c)    Competing Products – Initial Reduction. On a country-by-country and
Product-by-Product basis, Lilly’s obligation to pay Royalties to Dicerna US for
a particular Product in a country shall be reduced to [***] percent [***] of the
Royalty rate set forth in Section 8.4.1 and Section 8.4.2, as applicable, upon
the first sale of Competing Product(s) of such Product by a Third Party or Third
Parties in such country. A “Competing Product” of a Product means a product
whose sale is not authorized by Lilly or its Affiliates or sublicensees, that is
[***].
(d)    Competing Products – Royalty Elimination. On a country-by-country and
Product-by-Product basis, Lilly’s obligation to pay Royalties to Dicerna US for
a particular Product in a country under Section 8.4.1 or Section 8.4.2, as
applicable, shall expire and be of no further effect from and after the first
Calendar Quarter in which a Competing Product to the Product has a market share
of [***] percent [***] or more in a given country (measured in local currency,
over the Calendar Quarter, as reported by [***], at which point the Royalty Term
for that Product shall also be considered terminated in that country.
(e)    Limit on Royalty Reductions. In no event shall the Royalties owed under
Sections 8.4.1 or Section 8.4.2, as applicable, with respect to a Product in a
country be reduced by operation of Sections 8.4.4(a), 8.4.4(b) or 8.4.4(c) by


36





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


more than an aggregate of [***] percent [***] of what would otherwise be owed
under the tables set forth in Sections 8.4.1 or Section 8.4.2, as applicable
with respect to such Product in such country, it being understood that this
restriction will not apply to Section 8.4.4(d).



9.    REPORTS AND PAYMENT TERMS
9.1    Net Sales Reports and Royalties Due. During the Royalty Term, Lilly shall
furnish to Dicerna US a written report for each Calendar Quarter showing the
global Net Sales by Product sold by Lilly, its Affiliate or sublicensee during
the reporting Calendar Quarter, the Royalties payable under this Agreement and
whether a Commercial Milestone Event has been achieved in sufficient detail to
allow Dicerna US to verify the amount of Royalties or Commercial Milestone
Payments paid by Lilly with respect to such Calendar Quarter, including on a
Product-by-Product basis, the Net Sales of each Product, and the Royalties (in
USD) payable and in total for all Products. Reports shall be due no later than
[***] following the end of each Calendar Quarter. Royalties shown to have
accrued by each report provided under this Section 9.1 and any Commercial
Milestone Payment achieved in such Calendar Quarter shall be due and payable on
the date such report is due.
9.2    [***].
9.3    Payment Currency / Exchange Rate. All payments to be made by Lilly to
Dicerna US under this Agreement shall be made in USD. Payments to Dicerna US
shall be made by electronic wire transfer of immediately available funds to the
account of Dicerna US, as designated in writing to Lilly. If any currency
conversion is required in connection with the calculation of amounts payable
hereunder, such conversion shall be [***]
9.4    Taxes. Each Party shall be responsible for its own tax liabilities
arising under this Agreement. Subject to this Section 9.4, Dicerna US shall be
liable for all income and other taxes (including interest) (“Taxes”) imposed
upon any payments made by Lilly to Dicerna US under this Agreement (“Agreement
Payments”). If Applicable Laws require the withholding of Taxes by either Party
or its Affiliates, such Taxes shall be retained by the Party making such payment
(the “Payor”) as required by such Applicable Law from such remittable royalty or
other payment and shall be timely remitted by the Payor to the proper tax
authorities on behalf of the Party with respect to which such deduction and
withholding was made (the “Payee”); provided, however, that notwithstanding
anything in this Agreement to the contrary, if Lilly’s assignment of this
Agreement to an entity outside the United States leads to the imposition of
withholding Tax liability on Dicerna US that would not have been imposed in the
absence of such action or in an increase in such liability above the liability
that would have been imposed in the absence of such action, Lilly will indemnify
and hold harmless Dicerna US from any such additional or increased withholding
Tax liability (except to the extent that Dicerna US or any of its Affiliates can
reclaim it, provided that Dicerna US will be reimbursed for any reasonable out
of pocket costs incurred in the reclaim). The Payor shall promptly (as
available) submit to the Payee appropriate proof of payment of the withheld
Taxes as well as the official receipts sufficient to enable the Payee to claim
such payments of Taxes. To the extent that a Party is required to deduct and
withhold Taxes on any such payment pursuant to this Section 9.4, such Party will
provide the Payee with written notice of the required withholding


37





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


as promptly as reasonably practical (and in any event, no later than fifteen
(15) Business Days) prior to making such payment, and the Parties shall
cooperate and exercise their reasonable best efforts to ensure that any such
withholding Taxes are reduced as far as possible under the provisions of any
Applicable Law, and shall provide Payee reasonable assistance in order to allow
Payee to obtain the benefit of any present or future treaty against double
taxation or refund or reduction in Taxes which may apply to the Agreement
Payments.
9.5    Audit Rights (Financial).
9.5.1    Each Party (the “Auditing Party”) shall have the right to appoint at
its expense an independent certified public accountant of nationally recognized
standing (the “Accounting Firm”) reasonably acceptable to the other Party to
inspect or audit the relevant records of the other Party (the “Audited Party”)
in order to verify that the amount of such expenses and payments (“Expenses and
Payments”) were correctly determined. Prior to commencing the implementation of
such audit the Auditing Party shall submit an audit plan, including audit scope,
to the other Audited Party for approval, which shall not be unreasonably
withheld. The Audited Party shall each make its records available for inspection
or audit by the Accounting Firm during regular business hours at such place or
places where such records are customarily kept, upon reasonable notice from the
Auditing Party, solely to verify the expenses and payments hereunder were
correctly determined. Such inspection or audit right shall not be exercised by
the Auditing Party more than once in any Calendar Year and may cover a period
[***] All records made available for inspection or audit shall be deemed to be
Confidential Information of the Audited Party. The results of each inspection or
audit, if any, shall be binding on both Parties. The Auditing Party shall bear
the full cost of such audit unless such audit discloses at least a [***]
shortfall [***], in which case the Audited Party will bear all reasonable costs
and expenses of the audit. The Auditing Party will be entitled to recover any
shortfall in payments as determined by such audit. Similarly, if the audit
reveals an overpayment, the Auditing Party will be entitled to recover such
overpayment as determined by such audit as actually received by the Audited
Party. Any underpayment or overpayment as determined under this Section 9.5.1
shall be promptly (but in any event no later than [***] after the Auditing
Party’s receipt of the Accounting Firm’s report so concluding) paid to the Party
entitled to payment hereunder.
9.5.2    [***].



10.    INTELLECTUAL PROPERTY RIGHTS
10.1    Disclosure of Inventions. [***]
10.2    Lilly Background IP. As between the Parties, Lilly shall own and Control
all right, title and interest in and to all Patent Rights or Know-How owned or
Controlled by Lilly and existing as of or before the Effective Date, or
generated or acquired outside the scope of the Research Program and this
Agreement, and shall own any Improvements to any of the foregoing, regardless of
whether such Improvements are made by or on behalf of Lilly or Dicerna (or an
Affiliate of Lilly or Dicerna, as applicable) (“Lilly Background IP”). Dicerna
hereby assigns and agrees to assign to Lilly all


38





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


right, title and interest in and to any such Improvements within the Lilly
Background IP that are discovered, conceived or otherwise generated by Dicerna
in connection with the Research Program or otherwise.
10.3    Dicerna Background IP. As between the Parties, Dicerna shall own and
Control all right, title and interest in and to all Patent Rights or Know-How
owned or Controlled by Dicerna and existing as of or before the Effective Date
(including any Patent Rights and Know-How Controlled by Dicerna directed to the
GalXC Platform), or generated or acquired outside the scope of the Research
Program and this Agreement, and shall own any Improvements to any of the
foregoing, regardless of whether such Improvements are made by Dicerna or Lilly
(“Dicerna Background IP”). Lilly hereby assigns and agrees to assign to Dicerna
all right, title and interest in and to any such Improvements within the Dicerna
Background IP that are discovered, conceived or otherwise generated by Lilly in
connection with the Research Program or otherwise. If the Parties determine by
mutual agreement that any Lilly Know-How shall necessarily be contributed to the
development of the GalXC Platform, the Parties shall develop a mutually
acceptable strategy for prosecution of any Patent Rights directed to such Lilly
Know-How through a joint patent process via a Working Group pursuant to Section
6.3, prior to contributing such Lilly Know-How to the GalXC Platform.
10.4    Joint Inventions.
10.4.1    [***].
10.4.2    Exploitation. [***]
10.4.3    Assignment and Transfer of Interests in Joint Inventions. [***]
10.5    Cooperation. Each Party represents and covenants that all of such
Party’s employee(s), contractor(s) and agent(s) are or will be obligated under a
binding written agreement or otherwise to assign to such Party all Inventions
made or conceived by such employee(s), contractor(s) or other agent(s) in
connection with this Agreement.
10.6    Filing, Prosecution, Enforcement and Defense.
10.6.1    GalXC Patents and Dicerna Background IP. As between the Parties,
Dicerna shall, at its sole cost, be responsible for the filing, prosecution,
enforcement and defense of any Licensed Patent Rights directed to the GalXC
Platform (“GalXC Patents”) and Dicerna Background IP, other than any
Product-Specific Patents; provided, that Lilly shall have the first right, but
not the obligation, at its sole cost, to enforce the GalXC Patents to the extent
such enforcement action is solely directed against an RNAi product Directed To a
Selected Target being Researched, Developed, used, made (including formulated)
or Commercialized by a Third Party (“Competing RNAi Product”).
10.6.2    New Platform Patents and Other Joint Patent Rights. The Parties will
share, in equal amount, the out-of-pocket expenses incurred in connection with
such preparation, filing, prosecution and maintenance of the Licensed Patent
Rights directed to


39





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


a New Nucleic Acid Platform (“New Platform Patents”) and other Joint Patent
Rights (other than Product-Specific Patents) through a joint patent process via
a Working Group pursuant to Section 6.3, and using a mutually agreed counsel
(which may be in-house counsel), and shall equally share the costs of such
filing and prosecution activities, unless a Party opts to abandon its interest
in a Joint Patent Right by notice to the other Party, in which case Section
10.6.4 shall apply. Each Party shall reimburse the other for its share of such
expenses following receipt of an invoice from the Party incurring such expenses
(including reasonable documentation of such expenses if requested). Each Party
shall keep the other reasonably informed of, and consult with the other Party
with respect to the status and prosecution of all patent applications and
patents included in such Joint Patent Rights, including providing in a timely
manner the other Party with copies of all material correspondence with the
applicable patent regulatory authority and the opportunity to review and comment
on any papers, responses or other filings prepared for submissions to said
authorities in advance of their filing. Each Party at its own discretion shall
have the opportunity to separately enforce and defend the New Platform Patents
and other Joint Patent Rights following good faith consultation with the other
Party, keeping the other Party regularly informed throughout the proceeding and
considering in good faith such other Party’s comments (other than
Product-Specific Patents, which shall be subject to Section 10.6.3) except that:
(i) Lilly shall have the first right but not the obligation to enforce the New
Platform Patents and Joint Patent Rights (other than Product-Specific Patents),
at Lilly’s cost, to the extent such action is solely directed against a
Competing RNAi Product; and (ii) Dicerna shall have the first right but not the
obligation to enforce the New Platform Patents and Joint Patent Rights (other
than Product-Specific Patents), at Dicerna’s cost, to the extent such
enforcement action is solely directed to a product competitive to a product
being Researched, Developed or Commercialized by Dicerna or its licensees.
10.6.3    Product-Specific Patents. Lilly shall be responsible for the
prosecution, maintenance, defense, and enforcement of all Joint Patent Rights
and Licensed Patent Rights directed to the Product or Selected Target
(“Product-Specific Patents”), at Lilly’s cost.
10.6.4    Abandonment of Patent Rights. If Dicerna or Lilly elects to cease the
filing, prosecution, maintenance and/or defense of a Patent Right for which
Dicerna or Lilly, as applicable, is in control of the filing, prosecution,
maintenance and/or defense pursuant to Section 10.6.2 or 10.6.3 in any country
of the Territory, Dicerna or Lilly, as applicable, shall provide the other Party
with notice promptly following its decision to abandon the filing, prosecution,
maintenance and/or defense of such Patent Right, but in no event later than
sixty (60) days before the next relevant deadline relating to or any public
disclosure of the relevant Patent Right. In such event, the abandoning Party
shall permit the other Party, at such other Party’s sole discretion, to take
over or continue, as the case may be, the filing, prosecution, maintenance and
defense of such abandoned Patent Right on behalf of and in the name of the
abandoning Party, but at the other Party’s own expense. If such other Party
elects to take over and continue such filing, prosecution, maintenance or
defense, the abandoning Party shall execute such documents and perform such
acts, at the other Party’s expense, as may be reasonably necessary to permit
such other Party to take


40





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


over and continue the filing, prosecution, maintenance and/or defense of such
abandoned Patent Right on behalf and in the name of the abandoning Party and at
the other Party’s own expense. For the avoidance of doubt, the abandoning Party
shall remain the owner of the abandoned Patent Right(s) but shall have no
further say in the filing, prosecution, maintenance and defense of such
abandoned Patent Right(s); provided, however, that the non-abandoning Party
shall timely inform the abandoning Party if it too decides to finally abandon
the respective Patent Right, in which event the other Party shall have the right
to re-assume sole responsibility for ongoing prosecution, maintenance and
defense of such abandoned Patent Right in accordance with this Section 10.6.4.
Notwithstanding the foregoing, (a) if Lilly determines, in its reasonable
discretion following good faith discussions with Dicerna, that any such
abandonment is necessary to avoid detrimental effect to any Product-Specific
Patent, then Dicerna shall have no right pursuant to this Section 10.6.4 to
elect to take over and continue the filing, prosecution, maintenance or defense
of such Product-Specific Patent.
10.6.5    Notification of Infringement. Lilly and Dicerna shall each promptly
notify the other in writing of any alleged or threatened infringement of the
Licensed Patent Rights or Joint Patent Rights of which they become aware (each,
an “Action”), and the prosecution and enforcement of such alleged or threatened
infringement of the Joint Patent Rights shall be done in accordance with this
Section 10.6.
10.6.6    Control of Enforcement Actions. The Party specified in this Section
10.6 as having control over enforcement of particular Patent Rights alleged or
threatened to be infringed in an Action (the “Initial Party”) may, at its
expense, commence litigation with respect to the alleged or threatened
infringement at its own expense or otherwise seek to handle such Action. If the
Initial Party elects, in its sole discretion, to handle such an Action, the
Initial Party shall control such Action, and the Initial Party may enter into
settlements, stipulated judgments or other arrangements respecting such
infringement; provided, however, the Initial Party shall not take any action,
including legal action, settle or make any agreement that adversely affects the
other Party’s rights or interests, including any settlement or agreement which
admits or concedes that any aspect of any of the Lilly Intellectual Property or
Licensed Technology is invalid or unenforceable or which adversely affects the
scope of any of the Lilly Intellectual Property (in case where Dicerna is the
Initial Party) or Licensed Technology (in case where Lilly is the Initial
Party), without the prior written consent of the other Party. The Initial Party
shall keep the other Party reasonably apprised of the progress of any such
Action. The other Party may, at its option and sole expense, be represented by
counsel of its choice, but all other costs associated with any such Action shall
be at the sole expense of the Initial Party. In the event that the Initial Party
does not commence litigation or otherwise address an Action within thirty (30)
Business Days following the date on which Lilly or Dicerna (as applicable)
notifies the other Party of any alleged or threatened infringement of the
Licensed Patent Rights, New Platform Patents or Joint Patent Rights of which
they become aware pursuant to Section 10.6.5, the other Party may do so, at the
other Party’s expense; provided, however, that in the event the initial Party in
good faith objects to the other Party pursuing such Action on the grounds that
pursuit of such Action is not in the long term best interest of the Products,
the GalXC


41





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


Platform or the New Nucleic Acid Platforms, the matter shall be presented to the
JSC for discussion pursuant to Section 6.4.4, and the other Party shall not
initiate such Action until review by the JSC is complete in accordance with
Section 6.4.4. In any Action, (a) the Party not in control of enforcing such
Action will reasonably cooperate with the enforcing Party, including, if
required to bring such action, the furnishing of a power of attorney, and (b)
any damages or other recovery, including compensatory and other non-compensatory
damages or recovery actually received from a Third Party, shall first be used to
reimburse the Parties for their respective reasonable costs and expenses
incurred in connection with such Action. Any remaining recovery shall be deemed
to be Net Sales of a Product directed to a Non-Hepatocyte Target or in the case
of any product with a Neurodegeneration or Pain Indication, or Net Sales of a
Product directed to a Hepatocyte Cardiometabolic Target, in case of any other
accused product, in each case for purposes of Royalties due hereunder, but for
no other purposes.
10.6.7    Patent Term Extension. The Parties shall consult with and cooperate
and coordinate with each other in obtaining patent term extensions or
supplemental protection certificates and the like with respect to the New
Platform Patents, Joint Patent Rights and Product-Specific Patent Rights, in
each country and region where it is possible to do so. Lilly will elect whether
to pursue patent term extensions or supplemental protection certificates for
Product-Specific Patent Rights and Dicerna agrees to abide by such election.
Dicerna shall provide prompt and reasonable assistance, as requested by Lilly,
at Lilly’s reasonable, pre-approved expense, including by taking such action as
may be required of the patent holder under any Applicable Laws to obtain such
patent extension or supplementary protection certificate.
10.7    Management of Background Patents. Lilly shall have sole responsibility
for and control over the filing, prosecution, maintenance and enforcement of the
Lilly Patents (other than the Joint Patent Rights and New Platform Patents), at
Lilly’s sole expense.
10.8    Product Infringement. [***]
10.9    Product Trademarks. Lilly will be free, in its sole discretion, to use
and to register in any trademark office in the Territory any trademark for use
with a Product; provided, that nothing herein shall grant Lilly any right to use
any trademark Controlled by Dicerna and/or its Affiliates. Subject to the
foregoing, Lilly shall have the right to select, and shall own all right, title
and interest in and to, any such trademark relating to a Product that it selects
during and after the Term. Upon Dicerna’s request, Lilly shall recognize Dicerna
in a press release associated with the Regulatory Approval of any Product.



11.    CONFIDENTIALITY
11.1    Duty of Confidence. During the Term and for [***] thereafter, all
Confidential Information disclosed by one Party to the other Party hereunder
shall be maintained in confidence by the receiving Party and shall not be
disclosed to any Third Party or used for any purpose, except as set forth
herein, without the prior written consent of the disclosing Party. The recipient
Party


42





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


may only use Confidential Information of the other Party for purposes of
exercising its rights and fulfilling its obligations under this Agreement and
may disclose Confidential Information of the other Party and its Affiliates to
employees, agents, contractors, consultants and advisers of the recipient Party
and its Affiliates, licensees and sublicensees to the extent reasonably
necessary for such purposes; provided that such persons and entities are bound
by confidentiality and non-use of the Confidential Information consistent with
the confidentiality provisions of this Agreement as they apply to the recipient
Party.
11.2    Exceptions. The obligations under this Article 11 shall not apply to any
information to the extent the recipient Party can demonstrate by competent
evidence that such information:
11.2.1    is (at the time of disclosure) or becomes (after the time of
disclosure) known to the public or part of the public domain through no breach
of this Agreement by the recipient Party or its Affiliates;
11.2.2    was known to, or was otherwise in the possession of, the recipient
Party or its Affiliates prior to the time of disclosure by the disclosing Party;
11.2.3    is disclosed to the recipient Party or an Affiliate by a Third Party
on a non-confidential basis that is entitled to disclose it without breaching
any confidentiality obligation with respect to such information; or
11.2.4    is independently developed by or on behalf of the recipient Party or
its Affiliates, as evidenced by its written records, without use of or reference
to the Confidential Information disclosed by the disclosing Party or its
Affiliates under this Agreement.
11.3    Authorized Disclosures. Subject to this Section 11.3, the recipient
Party may disclose Confidential Information (including the Agreement) belonging
to the other Party:
11.3.1    if such disclosure is deemed necessary by counsel to the recipient
Party to be disclosed to such Party’s attorneys, independent accountants or
financial advisors for the sole purpose of enabling such attorneys, independent
accountants or financial advisors to provide advice to the receiving Party, on
the condition that such attorneys, independent accountants and financial
advisors are bound by confidentiality and non-use obligations consistent with
the confidentiality provisions of this Agreement as they apply to the recipient
Party.
11.3.2    to governmental or other regulatory agencies in order to obtain and
maintain Patent Rights consistent with Article 10, but provided that such
disclosure may be only to the extent reasonably necessary to obtain and maintain
Patent Rights.
11.3.3    to governmental or other regulatory agencies by (a) Lilly or a Lilly
Affiliate, licensee or sublicensee to gain or maintain approval to conduct
Clinical Trials for a Product, to obtain and maintain Marketing Authorization or
to otherwise Research, Develop and Commercialize Products, or (b) Dicerna or a
Dicerna Affiliate, licensee or


43





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


sublicensee to gain or maintain approval to conduct Clinical Trials for a
Returned Compound or Product, to obtain and maintain Marketing Authorization or
to otherwise Research Develop and Commercialize Returned Compounds and Products,
but provided, in each case, that such disclosure may be only to the extent
reasonably necessary to obtain or maintain Marketing Authorizations.
11.3.4    to the extent required in connection with any judicial or
administrative process relating to or arising from this Agreement (including any
enforcement hereof) or to comply with applicable court orders or governmental
regulations.
11.3.5    if the recipient Party is required by judicial or administrative
process to disclose Confidential Information that is subject to the
non-disclosure provisions of this Article 11, in which case such Party shall
promptly inform the other Party of the disclosure that is being sought in order
to provide the other Party an opportunity to challenge or limit the disclosure
obligations. Confidential Information that is disclosed as permitted by this
Section 11.3 shall remain otherwise subject to the confidentiality and non-use
provisions of this Article 11, and the Party disclosing Confidential Information
as permitted by this Section 11.3 shall take all steps reasonably necessary,
including obtaining an order of confidentiality and otherwise cooperating with
the other Party, to ensure the continued confidential treatment of such
Confidential Information. For matters subject to this Section 11.3.5 and Section
11.5, Section 11.5 shall control.
11.3.6    if the recipient Party is required to make a disclosure by Law,
regulation or legal process, including by the rules or regulations of any tax
authority, the United States Securities and Exchange Commission, or any other
similar regulatory agencies in a country other than the United States or of any
stock exchange or other securities trading institution. In such event, a Party
disclosing Confidential Information of the other Party under this Section 11.3.6
shall disclose only such Confidential Information of such other Party as is
required to be disclosed.
11.4    Regulatory Approvals. The Parties expressly agree that Lilly may submit
Confidential Information of Dicerna to any Regulatory Authority to the extent
necessary for obtaining Regulatory Approvals for Products in the Field. The
Parties expressly agree that Dicerna may submit Confidential Information of
Lilly to any Regulatory Authority to the extent necessary for obtaining
Regulatory Approvals for Returned Compounds and Products in the Field.
11.5    Disclosure of Agreement. This Agreement and the terms herein shall be
considered the Confidential Information of each of the Parties and shall be
treated confidentially by each of the Parties, except that either Party or its
Affiliates may disclose the terms of this Agreement (a) to the extent required
or advisable to comply with the rules and regulations promulgated by the United
States Securities and Exchange Commission or any equivalent governmental agency
in any country in the Territory, provided that such Party shall submit a
confidential treatment request in connection with such disclosure and shall
submit with such confidential treatment request only such redacted form of this
Agreement as may be mutually agreed in writing by the Parties; (b) to external
counsel to bona fide prospective Acquirers who would only have access on a
need-to-know basis, in a secure data room (which would contain documents that
are water-marked and accessible on a time-stamped


44





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


basis) following agreement on all material terms of the prospective transaction
and would be restricted from sharing the terms with such counsel’s client,
provided that, either Party may disclose an unredacted form of this Agreement
(including the foregoing information regarding Targets and payments) to the
senior management of such prospective Acquirers, but only at such time as (x)
the Party wishing to so disclose such information certifies in writing to the
other Party that such Party reasonably and in good faith believes, that it has
reached agreement on all substantial economic terms and that it will execute a
definitive agreement with respect to the proposed transaction within the
following [***] Business Days and (y) the prospective Acquirer has executed a
non-disclosure agreement restricting it to use such terms solely for purposes of
evaluating the potential acquisition, restricting access to such individuals as
may need to know the information for such evaluation, and strictly prohibiting
disclosure of such terms by the prospective Acquirer; (c) upon request from a
Governmental Authority (such as tax authorities), provided the disclosing Party
uses reasonable efforts to ensure the Governmental Authority maintains such
terms as confidential; (d) to applicable licensors, to the extent necessary to
comply with the terms of any Third Party license agreement, the rights under
which are sublicensed to the other Party under this Agreement; and (e) to the
extent necessary to perform obligations or exercise rights under this Agreement,
any sublicensee, collaborator or potential sublicensee or potential collaborator
of such Party, provided that any sublicensee, collaborator or potential
sublicensee or collaborator agree in writing to be bound by obligations of
confidentiality and non-use no less protective of the Disclosing Party than
those set forth in this Agreement.



12.    PUBLICATIONS AND PUBLICITY
12.1    Publications. Notwithstanding anything to the contrary in this
Agreement, Lilly shall have the right to publish the results of the Research
Program with respect to the Products, provided that any such publication shall
be subject to the prior review of Dicerna and shall be provided at least [***]
Business Days prior to its submission for publication. Dicerna will use diligent
efforts to complete its review at least [***] Business Days prior to the
intended publication date. Lilly shall (a) delete from such publication any of
Dicerna’s Confidential Information, or (b) upon a determination that such
publication includes patentable material, delay the submission of such
publication or presentation for an additional period of up to [***] Business
Days in order to allow the appropriate Party to pursue patent protection.
12.2    Publicity. The Parties have mutually approved a press release attached
hereto as Exhibit D. with respect to this Agreement and either Party may make
subsequent public disclosure of the contents of such press release. Subject to
the foregoing, each Party agrees not to issue any press release or other public
statement, whether oral or written, disclosing the terms hereof or any of the
activities under the Research Program conducted hereunder without the prior
written consent of the other Party; provided however, that neither Party will be
prevented from complying with any duty of disclosure it may have pursuant to
Applicable Laws or pursuant to the rules of any recognized stock exchange or
quotation system subject to the restrictions set forth in Sections 11.3 and
11.5. In the event that Dicerna desires to make a public announcement regarding
the achievement of any milestone event under Section 8.2 or Section 8.3, to the
extent reasonably practicable, Dicerna will


45





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


provide Lilly with no less than [***] Business Days in which to review and
approve such announcement, such approval not to be unreasonably withheld,
conditioned or delayed.



13.    HSR FILINGS AND CLOSING
13.1    HSR Filings. If required by Applicable Laws, promptly after the
execution of this Agreement, both Parties shall file the appropriate notices
with respect to the transactions contemplated hereby as promptly as reasonably
practicable with the United States Federal Trade Commission (“FTC”) and
Department of Justice (“DOJ”) under the Hart Scott Rodino Antitrust Improvements
Act of 1976, as amended (“HSR Act”). Each of the Parties shall promptly supply
the other with any information that may reasonably be required in order to
effectuate the filings under the HSR Act. Each of the Parties shall notify the
other promptly upon receipt from the FTC or DOJ in connection with any filing
made under the HSR Act and of any request for amendments or supplements to any
such filings or of any communications with, and any other inquiries or requests
for additional information from, the FTC and DOJ. Each Party shall comply
promptly, in accordance with advice received from counsel, as appropriate, with
any such inquiry or request, provided, however, that neither Party shall be
required to consent to the divestiture or other disposition of any of its assets
or the assets of its Affiliates or to consent to any other structural or conduct
remedy, and each Party and its Affiliates shall have no obligation to contest,
administratively or in court, any ruling, order or other action of the FTC or
DOJ or any Third Party with respect to the transactions contemplated by this
Agreement. Each Party shall be responsible for paying its own costs and expenses
(including legal and consultants’ fees) incurred in connection with obtaining
clearance of the transactions contemplated hereby from the FTC and the DOJ,
except that Lilly will pay the filing fees incurred by both Parties in
connection with the filings required pursuant to the HSR Act. In the event the
Parties determine that HSR filings are required, the Effective Date shall not be
deemed to have occurred and this Agreement (other than this Article 13) shall
not be binding until the HSR Clearance Date. As used herein, the “HSR Clearance
Date” means the earlier of (i) the date on which the FTC or DOJ shall notify the
Parties of early termination of the waiting period under the HSR Act or (ii) the
date on which the applicable waiting period under the HSR Act expires; provided,
however, that if the FTC or DOJ commences any investigation by means of a second
request or otherwise, HSR Clearance Date means the date on which any
investigation opened by the FTC or DOJ has been terminated, without action to
prevent the Parties from implementing the transactions contemplated by this
Agreement with respect to the United States. Notwithstanding any other
provisions of this Agreement to the contrary, either Party may terminate this
Agreement effective upon Notice to the other Party if the HSR Clearance Date has
not occurred on or before the date that is [***] days after the Parties make
their respective HSR filings.
13.2    Conduct Pending HSR Clearance Date. If the Parties determine that HSR
filings are required, between the date of execution of this Agreement and the
earlier of the Effective Date or the date of termination, each Party shall
conduct its business with respect to the intellectual property rights granted
hereunder in the ordinary course, and it will refrain from taking any action or
omitting to take any action that would have the effect of restricting or
impairing the rights to be granted to either Party hereunder or preventing
either Party’s ability to perform its obligations under this Agreement.


46





--------------------------------------------------------------------------------


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


14.    TERM AND TERMINATION
14.1    Term. Subject to Article 13, the term of this Agreement (the “Term”)
will commence on the Effective Date and (subject to earlier termination in
accordance with Section 14.2 or Section 14.3) will expire on a
Product-by-Product basis upon the expiration of the Royalty Term for such
Product. Upon expiration of this Agreement (but not termination), the licenses
granted to Lilly under this Agreement shall become royalty-free, fully paid-up,
perpetual and irrevocable licenses.
14.2    Voluntary Termination by Lilly. Lilly has the right to terminate the
Agreement in its entirety or on a Selected Target-by-Selected Target,
Compound-by-Compound or Product-by Product basis, without cause and in its sole
discretion upon ninety (90) days’ prior written notice to Dicerna.
14.3    Termination for Cause.
14.3.1    If a Party materially breaches this Agreement, the non-breaching Party
may provide the breaching Party with a written notice specifying the nature of
the breach, and stating its intention to terminate this Agreement if such breach
is not cured. If the material breach is not cured by the allegedly breaching
Party within [***] days (or ninety [***] days in the event of an undisputed
payment default) after the receipt of such notice or if such other breach is
curable but cannot be cured within the [***] day period (which inability shall
not apply to undisputed payment defaults) and the allegedly breaching Party
fails to use diligent efforts to promptly cure such breach, or the allegedly
breaching Party fails to dispute the alleged breach, within such [***] day
period, then in each case the non-breaching Party shall be entitled, without
prejudice to any of its other rights under this Agreement, and in addition to
any other remedies available to it by law or in equity, to terminate this
Agreement by providing written notice to the other Party. If the allegedly
breaching Party in good faith disputes such material breach or the failure to
cure or remedy such material breach such Party shall, within [***] days of
receipt of written notice from the other Party of its intention to terminate (x)
provide written notice of that dispute putting forward in reasonable detail the
rationale for disputing the alleged breach to the notifying Party and (y)
initiate expedited arbitration procedures in accordance with Section 19.6, in
which case, such termination shall not be effective until [***] days after the
arbitration award determining that the conditions for termination of this
Section 14.3 are met; provided further that the breach is not cured within such
[***] day period. During the pendency of any such arbitration the Parties shall
continue performing their respective obligations, and exercising their
respective rights, under this Agreement. The Parties hereby agree to take such
steps as may be reasonably necessary to complete such arbitration process as
expeditiously as possible given the circumstances.
14.3.2    In the event that Dicerna or any of its Affiliates commences a
declaratory judgment action, inter partes review, post-grant review, opposition
or similar proceeding to challenge the validity or enforceability of any
Product-Specific Patents, other than in response to a threat of an infringement
claim or as necessary to secure allowance of a Lilly-owned patent claim, Lilly
shall be entitled to terminate this Agreement with immediate effect upon written
notice to Dicerna US with respect to the challenged Product-


47





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


Specific Patent and such Patent Right shall no longer be a royalty-bearing
Product-Specific Patent.
14.3.3    In the event that Lilly or any of its Affiliates commences a
declaratory judgment action, inter partes review, post-grant review, opposition
or similar proceeding to challenge the validity or enforceability of any
Licensed Patent Right, other than in response to a threat of an infringement
claim or as necessary to secure allowance of a Dicerna-owned patent claim,
Dicerna US shall be entitled to terminate this Agreement with immediate effect
upon written notice to Lilly with respect to the challenged Licensed Patent
Right and such Patent Right shall not longer be a Licensed Patent Right.



15.    EFFECTS OF TERMINATION
15.1    Termination of Agreement.
15.1.1    If this Agreement terminates for any reason other than expiration,
then no later than [***] days after the effective date of such termination,
Lilly shall pay all amounts then due and owing (except that Lilly shall have the
right to offset any undisputed monies owed to Lilly by Dicerna, if any) as of
the termination date and each Party shall return or cause to be returned to the
other Party, or destroy, all Confidential Information received from the other
Party and all copies thereof; provided, however, that each Party may keep one
(1) copy of Confidential Information received from the other Party in its
confidential files for record purposes and such copy shall remain subject to
Article 11 of this Agreement. In the event of termination of this Agreement,
except as expressly set forth otherwise in this Agreement (including under the
surviving provisions set forth in Section 15.3), the rights and obligations
(including the licenses granted under Article 7, except for the freedom to
operate rights granted to either Party under Section 7.6 which shall survive) of
the Parties hereunder shall terminate as of the date of such termination.
15.1.2    Notwithstanding anything to the contrary under this Agreement, Lilly
shall have the right. in lieu of exercising its right to terminate this
Agreement under Section 14.3, to instead, by way of written notice to Dicerna,
to continue this Agreement in accordance with its terms subject to reducing all
payments due from Lilly to Dicerna US following the date of termination pursuant
to Section 8.2, Section 8.3 and Section 8.4 by [***] percent [***] For clarity,
in the case that a particular election is not a termination of the Agreement in
its entirety but instead on a Selected Target-by-Selected Target,
Compound-by-Compound or Product-by-Product or basis, then such foregoing terms
will only apply to the Compounds, Product(s) and/or Selected Target(s) that
could have been terminated.
15.2    Target/Product Return.
15.2.1    Upon any Selected Target becoming a Discontinued Target, voluntary
termination of this Agreement in its entirety or with respect to particular
Compounds, Products or Selected Targets by Lilly under Section 14.2, or
termination of this Agreement for cause by Dicerna under Section 14.3, any
license rights granted by Dicerna US and/or


48





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


Dicerna Cayman to Lilly to the Discontinued Target or affected Products, as
applicable, (or rights to all Reserved Targets and Selected Targets in the event
of the termination of this Agreement as a whole) shall cease and revert to
Dicerna subject, however, in the event a partial termination, to the exclusivity
terms set forth in Sections 3.3, 3.4 and 3.6. For purposes of this Section 15.2,
“Returned Compounds and Products” shall mean the following: (a) in the case of a
Reserved Target or Selected Target becoming a Discontinued Target, all
Product(s) (or products, if no Compound was selected) and Compound(s) then being
Researched and Developed under this Agreement that are Directed To the
Discontinued Target(s), but not other Products and Compounds; (b) in the case of
voluntary termination by Lilly on a Compound-by-Compound or Product-by-Product
basis, the Product(s) and Compound(s) that are the subject of the termination,
but not other Products and Compounds; and (c) in the case of voluntary
termination by Lilly in its entirety, or by Dicerna US or Dicerna Cayman for
cause, all Products and Compounds then being Researched, Developed or
Commercialized under this Agreement. If this Agreement is terminated by either
Party pursuant to Section 13.1, the Parties acknowledge and agree that (a) no
Target shall ever have been deemed to be a Reserved Target or a Selected Target,
(b) the licenses herein shall be deemed to have never granted and (c) neither
Party shall have been subject to any exclusivity obligations.
15.2.2    Lilly shall, at Dicerna’s request, transfer to Dicerna the following
items with respect to Returned Compounds and Products, to the extent necessary
or reasonably useful for the Development, registration, manufacture (including
formulation), use, or Commercialization of the Returned Compounds and Products:
all clinical and regulatory correspondence; all Regulatory Approvals held by
Lilly or its Affiliates; all data and results arising from Lilly’s Development
or Commercialization of the Compounds and Products corresponding to the Returned
Compounds and Products, including the trial master file, the clinical database
and the safety database; and marketing reports, reimbursement studies and
promotional materials solely related to the Compounds and Products that are
transferable by Lilly or its Affiliates to Dicerna; provided, however, that
Lilly shall have the right to retain copies of the foregoing information and
documentation.
15.2.3    [***] license [***]of the Returned Compounds and Products [***] The
Parties will agree in good faith regarding a technology transfer plan to
facilitate Dicerna US’s and/or Dicerna Cayman’s practice of the foregoing
license, which plan will provide for reasonable reimbursement to Lilly for
Lilly’s actual costs and expenses, except that in the event Lilly terminates
pursuant to Section 14.2 or Dicerna terminates pursuant to Section 14.3, the
costs and expenses of such transfer shall be borne by Lilly. Any sublicense
granted by Lilly or its Affiliate to a Third Party under the license granted
under Section 7.1 shall survive the termination of this Agreement, provided
that, in the case where termination of this Agreement for Lilly’s uncured
material breach pursuant to Section 14.3, such sublicensee did not cause such
uncured material breach. If permitted under such a surviving sublicense,
effective upon termination of this Agreement, such sublicense shall become a
direct license from Dicerna US and Dicerna Cayman to such sublicensee; provided,
that, if assignment of the sublicense or such conversion of the sublicense to a
direct license is not permitted under the applicable sublicense, Lilly shall be
entitled to retain its right to payment


49





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


thereunder and shall remain liable for Royalties under Section 8.4 of this
Agreement with respect to sales by such sublicensee.
15.2.4    [***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



15.2.5    For clarity, with the exception of applicable obligations under this
Section 15.2 and without limiting Section 15.3 and unless expressly agreed
otherwise, all obligations of the Parties with respect to the Research,
Development and Commercialization of the Selected Targets, the Compounds, the
Products and the New Nucleic Acid Platforms shall terminate on the date of
notice of termination of this Agreement.
15.3    Survival. Termination or expiration of this Agreement shall not relieve
Lilly, Dicerna US or Dicerna Cayman of any obligation accruing prior to such
termination/expiration, nor affect in any way the survival of any other right,
duty or obligation of the Lilly, Dicerna US or Dicerna Cayman which is expressly
stated elsewhere in this Agreement to survive such termination. Without limiting
the foregoing and except as expressly set forth otherwise in this Agreement,
Article 1 (for interpretation purposes only), Article 8 (to the extent that any
amounts payable accrued prior to the effective date of such
expiration/termination and remain unpaid), Article 10 (but only to the extent
and with respect to intellectual property generated/developed prior to the
effective date of such termination), Article 11, Article 15 and Article 17 (to
the extent and with respect to claims accruing prior to the effective date of
such termination) and Section 2.4 (but only with respect to information
disclosed prior to the effective date of such termination), Section 8.4 (but
only applicable with respect to sublicenses surviving termination (not an
expiration) as described in Section 15.2.3 and further, only to the extent such
sublicensee continues to Develop or Commercialize a Product that triggers such
payment obligations during the Royalty Term), Section 14.1 (but only with
respect to the license granted therein upon expiration), Sections 7.6, 7.7, 16.5
and 16.6 shall survive termination, and Sections 19.3 through 19.10, 19.12
through 19.21 shall survive to the extent applicable. Except as otherwise
expressly provided herein, all other rights and obligations of the Parties under
this Agreement shall terminate upon termination/expiration of this Agreement.
15.4    Termination Not Sole Remedy. Termination of this Agreement is not the
sole remedy under this Agreement and, whether or not termination is effected,
all other remedies will remain available (except as Lilly, Dicerna US and/or
Dicerna Cayman have expressly agreed to otherwise herein) and such termination
shall not preclude Lilly, Dicerna US or Dicerna Cayman from claiming any other
damages, compensation or relief that it may be entitled to upon such
termination.
15.5    Bankruptcy Code. If this Agreement is rejected by a Party as a debtor
under Section 365 of the United States Bankruptcy Code or similar provision in
the bankruptcy laws of another


50





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


jurisdiction (the “Code”), then, notwithstanding anything else in this Agreement
to the contrary, all licenses and rights to licenses granted under or pursuant
to this Agreement by the Party in bankruptcy to the other Party are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the Code (or
similar provision in the bankruptcy laws of the jurisdiction), licenses of
rights to “intellectual property” as defined under Section 101(35A) of the Code
(or similar provision in the bankruptcy laws of another applicable
jurisdiction). The Parties agree that a Party that is a licensee of rights under
this Agreement shall retain and may fully exercise all of its rights and
elections under the Code, and that upon commencement of a bankruptcy proceeding
by or against a Party under the Code, the other Party shall be entitled to a
complete duplicate of, or complete access to (as such other Party deems
appropriate), any such intellectual property and all embodiments of such
intellectual property, if not already in such other Party’s possession, shall be
promptly delivered to such other Party (a) upon any such commencement of a
bankruptcy proceeding upon written request therefor by such other Party, unless
the bankrupt Party elects to continue to perform all of its obligations under
this Agreement or (b) if not delivered under the foregoing subclause (a), upon
the rejection of this Agreement by or on behalf of the bankrupt Party upon
written request therefor by the other Party. The foregoing provisions of this
Section 15.5 are without prejudice to any rights a Party may have arising under
the Code.



16.    REPRESENTATIONS AND WARRANTIES
16.1    Representations and Warranties by Each Party. Each Party represents and
warrants to the other as of the Effective Date that:
16.1.1    Good Standing. It is a corporation duly organized, validly existing
under the laws of the jurisdiction of its incorporation, and in good standing
under the laws of its jurisdiction of formation;
16.1.2    Authority and Capabilities. It has (a) full corporate power and
authority to execute, deliver, and perform this Agreement, and (b) taken all
corporate action(s) required by Applicable Laws and its organizational documents
to authorize the execution and delivery of this Agreement, and the consummation
of the transactions and performance of its obligations contemplated by this
Agreement, and (c) sufficient facilities, experienced personnel or other
capabilities (including via Affiliates and/or Third Parties) to enable it to
perform its obligations under this Agreement;
16.1.3    Valid and Binding. This Agreement constitutes a legal, valid and
binding agreement enforceable against it in accordance with its terms (except as
the enforceability thereof may be limited by bankruptcy, bank moratorium or
similar laws affecting creditors’ rights generally and laws restricting the
availability of equitable remedies and may be subject to general principles of
equity whether or not such enforceability is considered in a proceeding at law
or in equity);
16.1.4    No Conflict. The execution and delivery of this Agreement and all
other instruments and documents required to be executed pursuant to this
Agreement, and the consummation of the transactions contemplated hereby do not
and shall not: (a) conflict


51





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


with or result in a breach of any provision of its organizational documents; (b)
result in a breach of any agreement to which it is a party; or (c) violate any
Applicable Laws;
16.1.5    Absence of Debarment. Neither Party, its officers, employees, agents,
consultants or any other person used by such Party in the performance of the
respective Research and Development activities under the Research Program has
been or is: (a) debarred, convicted, or is subject to a pending debarment or
conviction, pursuant to section 306 of the United States Federal Food, Drug, and
Cosmetic Act (“FFDCA”), 44 U.S.C. § 335a; (b) listed by any government or
regulatory agencies as ineligible to participate in any government healthcare
programs or government procurement or non-procurement programs (as that term is
defined in 42 U.S.C. 1320a-7b(f)), or excluded, debarred, suspended or otherwise
made ineligible to participate in any such program; or (c) convicted of a
criminal offense related to the provision of healthcare items or services, or is
subject to any such pending action. A Party agrees to inform the other Party in
writing promptly if a Party or any person who is performing activities under the
Research Program is subject to the foregoing, or if any action, suit, claim,
investigation, or proceeding relating to the foregoing is pending, or to the
best of such Party’s knowledge, is threatened.
16.2    Representations, Warranties and Covenants by Dicerna. Dicerna US and
Dicerna Cayman collectively represent, warrant and, as applicable, covenant, to
Lilly as follows:
16.2.1    No Targets Encumbered. As of the Effective Date, there are no Blocked
Targets other than the Initial Blocked Targets.
16.2.2    No Grants that Conflict with this Agreement. Neither Dicerna US nor
Dicerna Cayman, nor their Affiliates has granted, nor will Dicerna US or Dicerna
Cayman or their Affiliates grant during the Term, any rights (or other
encumbrances) to any Third Party to Licensed Technology that conflict with the
rights assigned and/or granted to Lilly hereunder. Dicerna US and Dicerna Cayman
collectively have Control over all Know-How and Patent Rights owned by them or
their Affiliates as of the Effective Date that are necessary or reasonably
useful to the Research, Development, registration, manufacturing (including
formulation) or Commercialization of the Compounds and Products as known to be
contemplated by this Agreement as of the Effective Date. Dicerna US and Dicerna
Cayman shall ensure that: (a) all Know-How relating to, and Patent Rights
directed to, (i) the GalXC Platform and New RNAi Platform or (ii) Compounds and
Products Directed To Selected Targets and necessary or reasonably useful to
Research, Develop, register, manufacture (including formulate), use or
Commercialize Products in the Field in the Territory; and (b) all Improvements
to Licensed Technology; in each case of (a) and (b) solely conceived, developed,
created, made or reduced to practice by Dicerna or its Affiliates and not
subject to Third Party rights under the BI-Dicerna Agreement, the
Alexion-Dicerna Agreement or other agreements for the Blocked Targets consistent
with this Section 16.2.2, are upon creation and remain thereafter Controlled by
Dicerna US, Dicerna Cayman or both. Neither Dicerna US nor Dicerna Cayman, nor
any of their Affiliates, will enter into any agreement after the date of
execution of this Agreement conflicting with the foregoing.


52





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


16.2.3    Existing Patent Rights.
(a)    All Patent Rights contained in the Licensed Technology existing as of the
Effective Date that are issued or subject to a pending application for issuance
(the “Existing Patents”) are listed on Exhibit E and all such Existing Patents
are, as of the Effective Date: (i) to the extent issued (unless otherwise
indicated on Exhibit E), subsisting and, to Dicerna’s knowledge, not invalid or
unenforceable; (ii) except for the Blocked Targets or as may be otherwise set
forth in the Blocked Target List, solely and exclusively owned or exclusively
licensed to Dicerna US or Dicerna Cayman in the Field in the Territory, free of
any encumbrance, lien or claim of ownership by any Third Party; (iii) to the
extent subject to a pending application for issuance, being prosecuted in the
respective patent offices in which such applications have been filed in
accordance with Applicable Law and Dicerna’s ordinary patent prosecution
practices and Dicerna and its Affiliates have presented all relevant references,
documents and information of which it and the inventors are aware and which is
advisable based on advice from patent counsel to the relevant patent examiner at
the relevant patent office; and (iv) filed and maintained properly and all
applicable fees applicable thereto have been paid on or before the due date for
payment.
(b)    As of the Effective Date, neither Dicerna nor any of its Affiliates have
taken any action that would render any Invention claimed in the issued Existing
Patents unpatentable.
(c)    The Existing Patents represent all Patent Rights owned or Controlled by
Dicerna US or Dicerna Cayman or their Affiliates as of the Effective Date that
are necessary or reasonably useful to the Research, Development, manufacture
(including to formulate) or Commercialization of the Compounds and Products as
known to be contemplated by this Agreement as of the Effective Date. To
Dicerna’s knowledge, as of the Effective Date, no rights or licenses are
required under any Patent Rights or Know-How for Lilly to Research, Develop,
manufacture (including to formulate) or Commercialize the Products as
contemplated herein as of the Effective Date other than those granted under
Section 7.1.
(d)    Except to the extent related to the Blocked Targets, there are no
licenses or other rights granted to Third Parties regarding any Licensed
Technology (or that would cause Patent Rights or Know-How to fail to be Licensed
Technology by depriving Dicerna of Control) in the Field, to which Dicerna or
its Affiliate is a party.
16.2.4    Litigation and Actions Relating to Intellectual Property. As of the
Effective Date: (a) Dicerna has not received any written notice of any
threatened claims or litigation seeking to invalidate or otherwise challenge the
Licensed Technology, including the Licensed Patent Rights, or Dicerna’s or its
Affiliates’ rights, therein; and (b) Dicerna is not aware of any pending or
threatened action, suit, proceeding or claim by a Third Party asserting that
Dicerna or its Affiliates is infringing or has misappropriated or otherwise is


53





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


violating any Patent Right, trade secret or other proprietary right of any Third
Party as would reasonably be expected to impair in any material respect the
ability of it or its Affiliates to fulfill any of its obligations under this
Agreement.
16.2.5    Other Material Claims and Actions. As of the Effective Date, there are
no claims, actions, or proceedings pending or, to Dicerna’s of its Affiliates’
knowledge, threatened; nor, to Dicerna’s or its Affiliates’ knowledge, are there
any formal inquiries initiated or written notices received for any such legal
proceedings, in each case (or in aggregate) against Dicerna or its Affiliates or
their properties, assets or businesses, which if adversely decided, would,
individually or in the aggregate, have a material adverse effect on, or prevent
Dicerna’s or its Affiliates’ ability to conduct the Research Program or to grant
the licenses or rights granted under this Agreement.
16.2.6    No Government Funding. The Inventions claimed by the Existing Patents
as of the Effective Date: (i) were not conceived, discovered, developed or
otherwise made in connection with any research activities funded, in whole or in
part, by the federal government of the United States of America or any agency
thereof and (ii) are not a “subject invention” as that term is described in 35
U.S.C. Section 201(e) and (iii) are not otherwise subject to the provisions of
the Patent and Trademark Law Amendments Act of 1980, as amended, codified at 35
U.S.C. §§ 200-212, as amended, as well as any regulations promulgated pursuant
thereto, including in 37 C.F.R. Part 401.
16.2.7    Regulatory Documentation. With respect to the Lead Product, Dicerna
and its Affiliates shall generate, prepare, maintain and retain all Regulatory
Documentation that is required to be maintained or retained pursuant to and in
accordance with, to the extent applicable, good laboratory and clinical practice
and Applicable Law and all such information shall be true, complete and correct
in all material respects and what it purports to be. “Regulatory Documentation”
means: all (i) applications (including all INDs and applications for Regulatory
Approval), registrations, licenses, authorizations and approvals (including
Regulatory Approvals); (ii) correspondence and reports submitted to or received
from Regulatory Authorities (including minutes and official contact reports
relating to any communications with any Regulatory Authority) and all supporting
documents with respect thereto, including all adverse event files and complaint
files; (iii) supplements or changes to any of the foregoing following Regulatory
Approval; and (iv) clinical and other data, including Clinical Trial data,
contained or relied upon in any of the foregoing; in each case ((i), (ii), (iii)
and (iv)) relating to the Lead Product Directed To an Initially Named Target.
16.2.8    Ownership of Dicerna Cayman. Dicerna US and Dicerna Cayman covenant
that, throughout the Term, Dicerna Cayman and Dicerna US shall remain under
common Control. Dicerna US and Dicerna Cayman shall be jointly and severally
liable for all obligations of “Dicerna” hereunder.
16.3    Assignment by Employees, Agents and Consultants. All employees and
agents of, and consultants to, each Party or its Affiliates are obligated to
assign to such Party or its Affiliate


54





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


their rights in and to any inventions arising out of their work at such Party or
its Affiliate either pursuant to written agreement or by operation of law.
16.4    Actions Regarding Regulatory Authorities. Neither Party nor any of its
Affiliates, nor any of its or their respective officers, employees or agents
has: (i) committed (or after the Effective Date, will commit) an act, (ii) made
(or after the Effective Date, will make) a statement or (iii) failed (or after
the Effective Date, will fail) to act or make a statement that, in any case
((i), (ii) (iii)), that (x) would be or create an untrue statement of material
fact or fraudulent statement to the FDA or any other Regulatory Authority with
respect to the Commercialization of Products or (y) could reasonably be expected
to provide a basis for the FDA to invoke its policy respecting “Fraud, Untrue
Statements of Material Facts, Bribery and Illegal Gratuities”, set forth in 56
Fed. Reg. 46191 (September 10, 1991) and any amendments thereto or any analogous
laws or policies in the Territory, with respect the Commercialization of
Compounds or Products.
16.5    Limitation. Neither Party nor its Affiliates makes any representation or
warranty, either express or implied, that any of the Research Program, Research,
Development and/or Commercialization efforts with regard to any Compound or
Product will be successful.
16.6    No Other Warranties. Except as otherwise expressly set forth in this
Agreement, each Party and its Affiliates expressly disclaim any and all
representations or warranties of any kind with respect to the subject matter of
this Agreement, whether express or implied, including any warranties of
non‑infringement, merchantability or fitness for a particular purpose.



17.    INDEMNIFICATION AND LIABILITY
17.1    Indemnification by Dicerna. Dicerna shall indemnify, defend and hold
Lilly and its Affiliates, and their respective officers, directors, employees,
contractors, agents and assigns (each, a “Lilly Indemnified Party”), harmless
from and against losses, damages and liability, including reasonable legal
expense and attorneys’ fees, (collectively, “Losses”) to which any Lilly
Indemnified Party may become subject as a result of any Third Party demands,
claims or actions (“Claims”) against any Lilly Indemnified Party (including
product liability claims) arising or resulting from: (a) the Research,
Development, manufacture (including formulation), Commercialization or other
exploitation of the Returned Compounds and Products pursuant to this Agreement
by or on behalf of Dicerna or its Affiliates; (b) the negligence or willful
misconduct of Dicerna or its Affiliates pursuant to this Agreement; (c) the
material breach of any term in or the covenants, warranties, representations
made by Dicerna US and/or Dicerna Cayman to Lilly under this Agreement; or (d)
misappropriation of a Third Party’s Know-How to the extent such misappropriation
arises from Lilly’s, its Affiliate’s or its or their sublicensees’ activities
hereunder from materials provided by Dicerna for the use as to which
misappropriation is asserted. Dicerna is only obliged to so indemnify and hold
the Lilly Indemnified Parties harmless to the extent that such Claims do not
arise from the material breach of this Agreement by or the negligence or willful
misconduct of a Lilly Indemnified Party.


55





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


17.2    Indemnification by Lilly. Lilly shall indemnify, defend and hold Dicerna
and its Affiliates, and their respective officers, directors, employees,
contractors, agents and assigns (each, a “Dicerna Indemnified Party”), harmless
from and against Losses incurred by any Dicerna Indemnified Party as a result of
any Third Party Claims against any Dicerna Indemnified Party (including product
liability claims) arising or resulting from: (a) the Research, Development,
manufacture (including formulation), Commercialization or other exploitation of
the Compounds and Products pursuant to this Agreement by or on behalf of Lilly
or its Affiliates (other than to the extent Dicerna or its Affiliates are
carrying out work on behalf of Lilly, but subject to subclause (d)), (b) the
negligence or willful misconduct of Lilly or its Affiliates pursuant to this
Agreement; (c) the material breach of any term in or the covenants, warranties,
representations made by Lilly to Dicerna US and/or Dicerna Cayman under this
Agreement or (d) misappropriation of a Third Party’s Know-How to the extent such
misappropriation arises from Dicerna’s, its Affiliate’s or its or their
sublicensees’ activities hereunder from materials provided by Lilly for the use
as to which misappropriation is asserted. Lilly is only obliged to so indemnify
and hold the Dicerna Indemnified Parties harmless to the extent that such Claims
do not arise from the material breach of this Agreement or the negligence or
willful misconduct of a Dicerna Indemnified Party.
17.3    Indemnification Procedure.
17.3.1    Any Lilly Indemnified Party or Dicerna Indemnified Party seeking
indemnification hereunder (“Indemnified Party”) shall notify the Party against
whom indemnification is sought (“Indemnifying Party”) in writing reasonably
promptly after the assertion against the Indemnified Party of any Claim in
respect of which the Indemnified Party intends to base a claim for
indemnification hereunder, but the failure or delay so to notify the
Indemnifying Party shall not relieve the Indemnifying Party of any obligation or
liability that it may have to the Indemnified Party except to the extent that
the Indemnifying Party demonstrates that its ability to defend or resolve such
Claim is adversely affected thereby.
17.3.2    Subject to the provisions of Section 17.3.3, the Indemnifying Party
shall have the right, upon providing notice to the Indemnified Party of its
intent to do so within [***] days after receipt of the notice from the
Indemnified Party of any Claim, to assume the defense and handling of such
Claim, at the Indemnifying Party’s sole expense.
17.3.3    The Indemnifying Party shall select competent counsel in connection
with conducting the defense and handling of such Claim, and the Indemnifying
Party shall defend or handle the same in consultation with the Indemnified
Party, and shall keep the Indemnified Party timely apprised of the status of
such Claim. The Indemnifying Party shall not, without the prior written consent
of the Indemnified Party, agree to a settlement of any Claim which could lead to
liability or create any financial or other obligation on the part of the
Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder, or would involve any admission of wrongdoing on the
part of the Indemnified Party. The Indemnified Party shall cooperate with the
Indemnifying Party, at the request and expense of the Indemnifying Party, and
shall be entitled to participate in the defense and handling of such Claim with
its own counsel and at its own expense.


56





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


17.4    Special, Indirect and Other Losses. Neither Party nor any of its
Affiliates shall be liable under this Agreement for special, indirect,
incidental, punitive or consequential damages, including loss of profits
suffered by the other party, except for: (a) liability for breach of Article 7;
(b) punitive or exemplary damages required to be paid to (i) a Third Party
pursuant to a non-appealable order of a court of competent jurisdiction in
connection with a Third Party claim for which the indemnified party is entitled
to indemnification hereunder or (ii) a party pursuant to a non-appealable order
of a court of competent jurisdiction in connection with a violation of Patent
Rights or other intellectual property rights; (c) such damages arising out of
any breach of Article 3 or Article 11 of this Agreement by a Party, its
Affiliates or sublicensees; or (d) such damages arising out of the gross
negligence or willful misconduct of the liable Party. Except for liability for
breach of Article 3 or Article 11, in no event shall either Party’s liability
hereunder exceed the amount actually received by Dicerna US under this
Agreement.
17.5    Dicerna’s Insurance. [***]



18.    COMPLIANCE
18.1    Compliance with this Agreement. Each of the Parties shall, and shall
cause their respective Affiliates to, comply in all material respects with the
terms of this Agreement.
18.2    Compliance with Party Specific Regulations. In carrying out their
respective obligations under this Agreement, the Parties agree to cooperate with
each other as may reasonably be required to help ensure that each is able to
fully meet its obligations with respect to the Party Specific Regulations
applicable to it. Neither Party shall be obligated to pursue any course of
conduct that would result in such Party being in material breach of any Party
Specific Regulation applicable to it; provided that in the event that a Party
refuses to fulfill its obligations under this Agreement in any material respect
on such basis, the other Party shall have the right to terminate this Agreement
in accordance with Section 14.3; however, under such circumstances, such
termination shall be the sole remedy for such terminating Party and such
terminating Party shall not be entitled to any other remedy under law or
equity.  All Party Specific Regulations are binding only in accordance with
their terms and only upon the Party to which they relate.
18.3      Compliance with Internal Compliance Codes. All Internal Compliance
Codes shall apply only to the Party to which they relate.  The Parties agree to
cooperate with each other to help insure that each Party is able to comply with
the substance of its respective Internal Compliance Codes and, to the extent
practicable, each Party shall operate in a manner consistent with its Internal
Compliance Codes applicable to its performance under this Agreement.
18.4    Compliance with Anti-Corruption Laws. In connection with this Agreement,
the Parties shall comply with all applicable local, national, and international
laws, regulations, and industry codes dealing with government procurement,
conflicts of interest, corruption or bribery, including, if applicable, the US
Foreign Corrupt Practices Act of 1977, as amended, and any laws enacted to
implement the Organisation of Economic Cooperation and Development Convention on
Combating Bribery of Foreign Officials in International Business Transactions.


57





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


18.5    Prohibited Conduct. Without limiting the other obligations of the
Parties set forth in this Article 18, in connection with any activities of the
Parties under this Agreement, the Parties confirm that they have not made,
offered, given, promised to give, or authorized, and will not make, offer, give,
promise to give, or authorize, any bribe, kickback, payment or transfer of
anything of value, directly or indirectly, to any person or to any Government
Official for the purpose of: (i) improperly influencing any act or decision of
the person or Government Official; (ii) inducing the person or Government
Official to do or omit to do an act in violation of a lawful or otherwise
required duty; (iii) securing any improper advantage; or (iv) inducing the
person or Government Official to improperly influence the act or decision of any
organization, including any government or government instrumentality, to assist
any Party in obtaining or retaining business. For the purposes of this Section
“Government Official” means: (i) any officer or employee of: (a) a government,
or any department or agency thereof; (b) a government-owned or controlled
company, institution, or other entity, including a government-owned hospital or
university; or (c) a public international organization (such as the United
Nations, the International Monetary Fund, the International Committee of the Red
Cross, and the World Health Organization), or any department or agency thereof;
(ii) any political party or party official or candidate for public or political
party office; and (iii) any person acting in an official capacity on behalf of
any of the foregoing.



19.    GENERAL PROVISIONS
19.1    Assignment. Except as provided in this Section 19.1, this Agreement may
not be assigned or otherwise transferred, nor may any right or obligation
hereunder be assigned or transferred, by either Party without the consent of the
other Party; provided, however, that (and notwithstanding anything elsewhere in
this Agreement to the contrary) either Party may, without such consent, assign
this Agreement and its rights and obligations hereunder in whole or in part to
an Affiliate of such Party so long as such Party remains primarily liable for
any acts or omissions of such Affiliate, provided further that, either Party
may, without the written consent of the other Party, assign this Agreement and
its rights and obligations hereunder (or under a transaction under which this
Agreement is assumed) to the Acquirer in connection with a Change of Control
(and shall so assign in connection with a sale of all or substantially all of
the assets of such Party as further described in Sections 1.20(a)(iii) or
1.20(b)(iii)), except that Dicerna may not make any such assignment (in whole or
in part) in connection with a Change of Control of Dicerna by a Lilly
Competitor, in which case Section 19.2.2 shall apply. Any attempted assignment
not in accordance with this Section 19.1 shall be void. Any such permitted
assignee shall assume in writing all assigned obligations of its assignor under
this Agreement.
19.2    Dicerna Change of Control.
19.2.1    Dicerna shall provide Lilly with [***] written notice of any Change of
Control of Dicerna, which notice shall [***]
19.2.2    If Dicerna undergoes a Change of Control involving a Lilly Competitor,
then:
(a)    [***]


58





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


(b)    [***].
19.2.3    Acquirer with RNAi Technology. Following any Change of Control of
Dicerna to an Acquirer that Controls any Patent Rights directed to RNAi
technology. Dicerna shall [***]:
19.2.4    Acquirer Use or Incorporation of Dicerna Technology. Following any
Change of Control of Dicerna, if Dicerna’s business as it relates to Dicerna’s
performance hereunder, the GalXC Platform or a New Nucleic Acid Platform is used
or incorporated with that of the Acquirer, then Dicerna shall [***]
19.3    Extension to Affiliates. Except as expressly set forth otherwise in this
Agreement, each Party shall have the right to extend the rights and immunities
granted in this Agreement to one or more of its Affiliates. All applicable terms
and provisions of this Agreement, except this right to extend, shall apply to
any such Affiliate to which this Agreement has been extended to the same extent
as such terms and provisions apply to the Party extending such rights and
immunities. For clarity, Lilly extending the rights and immunities granted
hereunder shall remain primarily liable for any acts or omissions of its
Affiliates.
19.4    Severability. Should one or more of the provisions of this Agreement
become void or unenforceable, or be determined to be void or unenforceable, as a
matter of Applicable Laws, then this Agreement shall be construed as if such
provision were not contained herein and the remainder of this Agreement shall be
in full force and effect, and the Parties will use their best efforts to
substitute for the invalid or unenforceable provision a valid and enforceable
provision which conforms as nearly as possible with the original intent of the
Parties.
19.5    Governing Law; English Language. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York and the patent
laws of the United States without giving effect to any law that would result in
the application of a different body of law than as set forth in this Section
19.5. This Agreement was prepared in the English language, which language shall
govern the interpretation of, and any dispute regarding, the terms of this
Agreement.
19.6    Dispute Resolution.
19.6.1    If any dispute, claim or controversy of any nature arising out of or
relating to this Agreement, including any action or claim based on tort,
contract or statute, or concerning the interpretation, effect, termination,
validity, performance or breach of this Agreement (each, a “Dispute”), arises
between the Parties and the Parties cannot resolve such Dispute through their
respective Project Leaders or JSC, if and as applicable, within [***] days of a
written request by either Party to the other Party (“Notice of Dispute”), and
such Dispute is not one for which a Party has final decision-making as expressly
set forth in Section 6.4.4 of this Agreement, either Party may refer the Dispute
to senior representatives of each Party for resolution. Each Party, within [***]
Business Days after a Party has received such written request from the other
Party to so refer such Dispute, shall notify the other Party in writing of the
senior representative to whom such dispute is referred.


59





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


If, after an additional [***] days after the Notice of Dispute, such
representatives have not succeeded in negotiating a resolution of the Dispute,
and a Party wishes to pursue the matter, each such Dispute, controversy or claim
that is not an “Excluded Claim” (defined in Section 19.6.5) shall be finally
resolved by binding arbitration administered by the Expedited Procedures under
the Rules of Arbitration of the International Chamber of Commerce (“ICC”)
pursuant to its rules in effect at the time such dispute arises, and judgment on
the arbitration award may be entered in any court having jurisdiction thereof.
The obligation to arbitrate under this Section 19.6 shall extend to any claims
by or against the Parties and their respective Affiliates and any agents,
principals, officers, directors, or employees of either of the Parties or their
respective Affiliates.
19.6.2    The arbitration shall be conducted by [***] experienced in the
business of pharmaceuticals. If the issues in dispute involve scientific,
technical or commercial matters, the arbitrators chosen hereunder shall engage
experts that have educational training or industry experience sufficient to
demonstrate a reasonable level of relevant scientific, medical and industry
knowledge, as necessary to resolve the dispute. Within [***] days after
initiation of arbitration, the Parties shall select the arbitrator. If the
Parties are unable or fail to agree upon the arbitrators within such [***] day
period, the arbitrators shall be appointed by ICC. The place of arbitration
shall be [***], and all proceedings and communications shall be in English.
19.6.3    Prior to the arbitrators being selected, either Party, without waiving
any remedy under this Agreement, may seek from any court having jurisdiction any
temporary injunctive or provisional relief necessary to protect the rights or
property of that Party until final resolution of the issue by the arbitrators or
other resolution of the controversy between the Parties. Once the arbitrators
are in place, either Party may apply to the arbitrators for interim injunctive
relief until the arbitration award is rendered or the controversy is otherwise
resolved, and either Party may apply to a court of competent jurisdiction to
enforce interim injunctive relief granted by the arbitrators. Any final award by
the arbitrators may be entered by either Party in any court having appropriate
jurisdiction for a judicial recognition of the decision and applicable orders of
enforcement. The arbitrators may render early or summary disposition of some or
all issues, after the Parties have had a reasonable opportunity to make
submissions on those issues. The arbitrators shall have no authority to award
punitive or any other type of damages not measured by a Party’s compensatory
damages. Each Party shall bear its own costs and expenses and attorneys’ fees
and an equal share of the arbitrators’ fees and any administrative fees of
arbitration, unless the arbitrators agree otherwise.
19.6.4    Except to the extent necessary to confirm an award or as may be
required by law, neither a Party nor an arbitrator may disclose the existence,
content, or results of an arbitration without the prior written consent of both
Parties. In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable New York statute of
limitations.


60





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


19.6.5    As used in this Section 19.6, the term “Excluded Claim” means any
dispute, controversy or claim that concerns: (a) the validity, enforceability or
infringement of any patent, trademark or copyright; or (b) any antitrust,
anti-monopoly or competition law or regulation, whether or not statutory. Any
Excluded Claim may be submitted by either Party to any court of competent
jurisdiction over such Excluded Claim.
19.7    Force Majeure. Neither Party shall be responsible to the other for any
failure or delay in performing any of its obligations under this Agreement or
for other nonperformance hereunder (excluding, in each case, the obligation to
make payments when due) if such delay or nonperformance is caused by strike,
fire, flood, earthquake, accident, war, act of terrorism, act of God or of the
government of any country or of any local government, or by any other cause
unavoidable or beyond the control of any Party hereto. In such event, such
affected Party shall use Commercially Reasonable Efforts to resume performance
of its obligations and will keep the other Party informed of actions related
thereto.
19.8    Waivers and Amendments. The failure of any Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition by the other Party. No
waiver shall be effective unless it has been given in writing and signed by the
Party giving such waiver. No provision of this Agreement may be amended or
modified other than by a written document signed by authorized representatives
of each Party.
19.9    Relationship of the Parties. Nothing contained in this Agreement shall
be deemed to constitute a partnership, joint venture, or legal entity of any
type between Dicerna and Lilly, or to constitute one as the agent of the other.
Each Party shall act solely as an independent contractor, and nothing in this
Agreement shall be construed to give any Party the power or authority to act
for, bind, or commit the other.
19.10    Notices. All notices, consents or waivers under this Agreement shall be
in writing and will be deemed to have been duly given when: (a) scanned and
converted into a portable document format file (i.e., pdf file), and sent as an
attachment to an e-mail message, where, when such message is received, a read
receipt e-mail is received by the sender (and such read receipt e-mail is
preserved by the Party sending the notice), provided further that a copy is
promptly sent by an internationally recognized overnight delivery service
(receipt requested) (although the sending of the e-mail message shall be when
the notice is deemed to have been given); or (b) the earlier of when received by
the addressee or five (5) days after it was sent, if sent by registered letter
or overnight courier by an internationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and e-mail
addresses set forth below (or to such other addresses and e-mail addresses as a
Party may designate by notice):
If to Dicerna US or Dicerna Cayman:
Dicerna Pharmaceuticals, Inc.
87 Cambridgepark Drive

Cambridge, Massachusetts 02140


61





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2



Attention: President and Chief Executive Officer

Fax: (617) 612-6298

[***]


and



Dicerna Pharmaceuticals, Inc.

87 Cambridgepark Drive

Cambridge, Massachusetts 02140

Attention: Legal Department
and
If to Lilly:
Eli Lilly and Company


Lilly Corporate Center

Indianapolis, Indiana 46285

Attention: Senior Vice President, Corporate Business Development

Fax (317) 651-3051
and
Eli Lilly and Company

Lilly Corporate Center


62





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2



Indianapolis, IN 46285

Attention: General Counsel

Fax (317) 433-3000
Dicerna shall also provide a copy of any notice (via e-mail if available) to
Lilly’s Project Leader.
19.11    Further Assurances. Lilly and Dicerna hereby covenant and agree without
the necessity of any further consideration, to execute, acknowledge and deliver
any and all documents and take any action as may be reasonably necessary to
carry out the intent and purposes of this Agreement.
19.12    Compliance with Law. Each Party shall, or shall cause its Affiliates,
sublicensees or Third Party contractors to, perform its obligations under this
Agreement in accordance with all Applicable Laws, including any GCPs, GLPs, GMPs
or GRPs and Internal Compliance Codes, as applicable. No Party shall, or shall
be required to, undertake any activity under or in connection with this
Agreement which violates, or which it believes, in good faith, may violate, any
Applicable Laws.
19.13    No Third Party Beneficiary Rights. This Agreement is not intended to
and shall not be construed to give any Third Party any interest or rights
(including any Third Party beneficiary rights) with respect to or in connection
with any agreement or provision contained herein or contemplated hereby, except
as otherwise expressly provided for in this Agreement.
19.14    Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties as to the subject matter hereof and supersedes all
proposals, oral or written, and all other communications between the Parties
with respect to such subject matter. The Parties acknowledge and agree that, as
of the Effective Date, all Confidential Information disclosed pursuant to the
Confidentiality Agreement by a Party or its Affiliates shall be included in the
Confidential Information subject to this Agreement and the Confidentiality
Agreement is hereby superseded in its entirety; provided, that the foregoing
shall not relieve any Person of any right or obligation accruing under the
Confidentiality Agreement prior to the Effective Date. “Confidentiality
Agreement” means the Mutual Non-Disclosure Agreement between Dicerna and Lilly
dated March 14th, 2018.
19.15    Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
19.16    Expenses. Each Party shall pay its own costs, charges and expenses
incurred in connection with the negotiation, preparation and execution of this
Agreement.


63





--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


19.17    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective legal representatives, successors
and permitted assigns.
19.18    Construction. The Parties hereto acknowledge and agree that: (a) each
Party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to all Parties hereto
and not in a favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.
19.19    Interpretation. The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Unless specified to the
contrary, references to Articles, Sections, Schedules or Exhibits mean the
particular Articles, Sections, Schedules or Exhibits to this Agreement and
references to this Agreement include all Exhibits hereto. In the event of any
conflict between the main body of this Agreement and any Exhibit hereto, the
main body of this Agreement shall prevail. Unless context otherwise clearly
requires, whenever used in this Agreement: (a) the words “include” or
“including” shall be construed as incorporating, also, “but not limited to” or
“without limitation”; (b) the word “day” or “year” means a calendar day or year
unless otherwise specified; (c) the word “notice” shall mean notice in writing
(whether or not specifically stated) and shall include notices, consents,
approvals and other written communications contemplated under this Agreement;
(d) the words “hereof,” “herein,” “hereby” and derivative or similar words refer
to this Agreement as a whole and not merely to the particular provision in which
such words appear; (e)  the words “shall” and “will” have interchangeable
meanings for purposes of this Agreement; (f) provisions that require that a
Party, the Parties or a committee hereunder “agree,” “consent” or “approve” or
the like shall require that such agreement, consent or approval be specific and
in writing, whether by written agreement, letter, approved minutes or otherwise;
(g) words of any gender include the other gender; (h) words using the singular
or plural number also include the plural or singular number, respectively; (i)
references to any specific law, rule or regulation, or article, section or other
division thereof, shall be deemed to include the then-current amendments thereto
or any replacement law, rule or regulation thereof; (j) the phrase
“non-refundable” shall not prohibit, limit or restrict either Party’s right to
obtain damages in connection with a breach of this Agreement; and (k) neither
Party shall be deemed to be acting on behalf of the other Party.
19.20    Cumulative Remedies. No remedy referred to in this Agreement is
intended to be exclusive unless explicitly stated to be so, but each shall be
cumulative and in addition to any other remedy referred to in this Agreement or
otherwise available under law.
19.21    Export. Each Party acknowledges that the laws and regulations of the
United States restrict the export and re-export of commodities and technical
data of United States origin. Each Party agrees that it will not export or
re-export restricted commodities or the technical data of the other Party in any
form without appropriate United States and foreign government licenses.


[Remainder of page left blank intentionally; signature page follows.]


64





--------------------------------------------------------------------------------


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives.


DICERNA PHARMACEUTICALS INC.


By: /s/ Douglas Fambrough        
Name: Douglas Fambrough
Title: Chief Executive Officer


DICERNA CAYMAN


By: /s/ Douglas Fambrough        
Name: Douglas Fambrough
Title: Chairman




ELI LILLY AND COMPANY


By: /s/ David A. Ricks        
Name: David A. Ricks
Title: Chairman & CEO






[Signature Page to Collaboration and License Agreement]

--------------------------------------------------------------------------------


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


Exhibit A
Eli Lilly and Company Good Research Practices


[***]






A - 1

--------------------------------------------------------------------------------


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


Exhibit B
Research Plan
[***]








C - 1

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2




[***]


C - 2

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2




[***]


C - 3

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2




Exhibit C
Eli Lilly and Company Animal Care and Use Requirements
for Animal Researchers and Suppliers
[***]






C - 4

--------------------------------------------------------------------------------


 


lillycollabagmt2018image1.gif
[lillycollabagmt2018image1.gif]lillycollabagmt2018image2.gif
[lillycollabagmt2018image2.gif]Exhibit D
Press Release


October XX, 2018
    






For Release:        Immediately
Refer to:
Mark Taylor; mark.taylor@lilly.com; (317) 276-5795 (Lilly Media)

Kevin Hern; hern_kevin_r@lilly.com; (317) 277-1838 (Lilly Investors)
Alex Van Rees; alex.vanrees@smithsolve.com; (973) 442-1555 ext. 11 (Dicerna
Media)
Paula Schwartz; pschwartz@rxir.com; (917) 322-2216 (Dicerna Investors)


    
Lilly and Dicerna Announce RNAi Licensing and Research Collaboration


•
Companies will collaborate on RNAi research for cardio-metabolic,
neurodegeneration and pain targets

•
Dicerna to receive an upfront payment of $100 million and an equity investment
of $100 million

•
Dicerna eligible to receive up to approximately $350 million per target in
development and commercialization milestones, plus royalties


INDIANAPOLIS, IN, CAMBRIDGE, MA — Eli Lilly and Company (NYSE: LLY) and Dicerna
Pharmaceuticals (NASDAQ: DRNA) today announced a global licensing and research
collaboration focused on the discovery, development and commercialization of
potential new medicines in the areas of cardio-metabolic disease,
neurodegeneration and pain. The companies will utilize Dicerna’s proprietary
GalXC™ RNAi technology platform to progress new drug targets toward clinical
development and commercialization. In addition, the partners will collaborate to
move beyond the current technical paradigm in order to generate next-generation
oligonucleotide therapeutic agents.




D - 1

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


RNA interference (RNAi) is an emerging new approach to drug discovery, focused
on a biologic process in which certain RNA molecules inhibit the expression of
disease-causing genes by destroying the messenger RNAs (mRNAs) of those genes.
RNAi has the potential to treat diseases by silencing some of the most
well-validated, yet previously inaccessible drug targets.


“At Lilly, we go to where breaking science meets unmet medical needs,” said
Daniel M. Skovronsky, M.D., Ph.D., Lilly senior vice president and chief
scientific officer. “We are excited to collaborate with Dicerna and utilize
their RNAi expertise to study targets that up until now have proven to be very
technically challenging. RNAi has the potential to treat an array of diseases
that are of strategic importance to Lilly. Together with Dicerna, we aim to
employ this emerging modality for greater success in drug development.”
 
“The collaboration with Lilly provides an exceptional opportunity to leverage
our proprietary GalXC platform in order to generate new medicines for
cardio-metabolic diseases, and to establish a presence in new fields including
neurodegeneration and pain,” said Douglas M. Fambrough, Ph.D., President and
Chief Executive Officer of Dicerna. “Lilly, with its demonstrated leadership in
each of these fields, is an ideal partner for extending the range of Dicerna’s
proprietary GalXC technology, which is designed to silence the expression of
disease-driving genes. We are eager and ready to expand and advance our pipeline
of innovative GalXC-based therapies, including both proprietary and partnered
programs.”


Under the terms of the agreement, Dicerna will receive an upfront payment of
$100 million, as well as an equity investment of $100 million at a premium.
Dicerna is also eligible to receive up to approximately $350 million per target
in development and commercialization milestones, as well as tiered royalties
ranging from the mid-single to low-double digits on product sales. Dicerna will
work exclusively with Lilly in the neurodegeneration and pain fields, and on
select targets in cardio-metabolic diseases. The two companies anticipate
collaborating on more than ten targets.




D - 2

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


This transaction is subject to clearance under the Hart-Scott-Rodino Antitrust
Improvements Act and other customary closing conditions. The transaction will be
reflected in Lilly’s reported results and financial guidance according to
Generally Accepted Accounting Principles (GAAP). There will be no change to
Lilly’s 2018 non-GAAP earnings per share guidance as a result of this
transaction.


About RNAi
RNA interference (RNAi) is a biologic process in which certain double-stranded
RNA molecules inhibit the expression of disease-causing genes by destroying the
messenger RNAs (mRNAs) of those genes. It reflects a new approach in the
development of specific and powerful therapies. Rather than targeting and
binding to proteins to inhibit their activity, RNAi exerts its effects one step
earlier in the gene silencing process by targeting the mRNA, the instruction set
that directs the building of the protein. By attaching to this instruction set,
RNAi is believed to have the ability to attack any target, including
disease-causing genes that are beyond the reach of conventional antibody and
small-molecule modalities. Additionally, RNAi-based therapeutic approaches hold
the potential to offer more convenience for patients via infrequent dosing and a
long duration of effect.


About Dicerna’s GalXC™ RNAi Technology Platform
The proprietary RNAi technology platform called GalXC™, invented by Dicerna,
aims to advance the development of next-generation RNAi-based therapies designed
to silence disease-driving genes in the liver. GalXC-based therapies are
processed by the Dicer enzyme, which is the natural initiation point for RNAi
within the human cell. Using GalXC, Dicerna scientists attach
N-acetylgalactosamine sugars directly to the extended region of the proprietary
Dicer substrate short-interfering RNA (DsiRNA) molecules, yielding multiple
conjugate delivery configurations that allow flexible and efficient conjugation
to the targeting ligands while stabilizing the RNAi duplex. Dicerna believes
this stabilization will enable subcutaneous delivery of RNAi therapies to
hepatocytes in the liver, where they are designed to specifically bind to
receptors on target cells, potentially leading to internalization and access to
the RNAi machinery within the cells. By using the Dicer enzyme as the entry
point into RNAi, the GalXC


D - 3

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


approach seeks to optimize the activity of the RNAi pathway so that it operates
in the most specific and potent fashion. Compounds produced via GalXC are
intended to be broadly applicable across multiple therapeutic areas, including
rare diseases, viral infectious diseases, chronic liver diseases and
cardiovascular diseases.


About Eli Lilly and Company
Lilly is a global healthcare leader that unites caring with discovery to make
life better for people around the world. We were founded more than a century ago
by a man committed to creating high-quality medicines that meet real needs, and
today we remain true to that mission in all our work. Across the globe, Lilly
employees work to discover and bring life-changing medicines to those who need
them, improve the understanding and management of disease, and give back to
communities through philanthropy and volunteerism. To learn more about Lilly,
please visit us at www.lilly.com and http://newsroom.lilly.com/social-channels.
C-LLY
About Dicerna Pharmaceuticals, Inc.
Dicerna Pharmaceuticals, Inc., is a biopharmaceutical company focused on the
discovery and development of innovative, subcutaneously delivered RNAi-based
therapeutics for the treatment of diseases involving the liver, including rare
diseases, viral infectious diseases, chronic liver diseases, and cardiovascular
diseases. Dicerna is leveraging its proprietary GalXC™ RNAi technology platform
to build a broad pipeline in these core therapeutic areas, focusing on target
genes where connections between target gene and diseases are well understood and
documented. Dicerna intends to discover, develop and commercialize novel
therapeutics either on its own or in collaboration with pharmaceutical partners.
For more information, please visit www.dicerna.com.


Dicerna Forward-Looking Statement
This press release includes forward-looking statements. Such forward-looking
statements are subject to risks and uncertainties that could cause actual
results to differ materially from those expressed or implied in such statements.
Examples of forward-looking statements include, among others, statements we make
regarding: (i) the therapeutic and commercial potential of GalXC™; (ii) research
and development plans related to GalXC; (iii) the potential of RNAi therapies
for the treatment of complement-mediated diseases; and (iv) the potential for
the collaboration


D - 4

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


between Lilly and Dicerna. The process by which an early stage platform such as
GalXC could potentially lead to an approved product is long and subject to
highly significant risks, particularly with respect to a preclinical research
collaboration. Applicable risks and uncertainties include those relating to
preclinical research and other risks identified under the heading “Risk Factors”
included in Dicerna’s most recent Form 10-Q filings and in other future filings
with the SEC. The forward-looking statements contained in this press release
reflect Dicerna’s current views with respect to future events, and Dicerna does
not undertake and specifically disclaims any obligation to update any
forward-looking statements, except as required by law.


Lilly Forward-Looking Statement
This press release contains forward-looking statements (as that term is defined
in the Private Securities Litigation Reform Act of 1995) about the benefits of a
collaboration between Lilly and Dicerna, and reflects Lilly's current beliefs.
However, as with any such undertaking, there are substantial risks and
uncertainties in the process of drug development and commercialization. Among
other things, there can be no guarantee that Lilly will realize the expected
benefits of the collaboration, or that the collaboration will yield commercially
successful products. For a further discussion of these and other risks and
uncertainties that could cause actual results to differ from Lilly's
expectations, please see Lilly's most recent Forms 10-K and 10-Q filed with the
U.S. Securities and Exchange Commission. Lilly undertakes no duty to update
forward-looking statements.
#    #    #




D - 5

--------------------------------------------------------------------------------


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2


Exhibit E
Existing Patents


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]





E - 1

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(3) and 240.24b-2




Dicerna Cardiometabolic Target Patent Families
[***]
[***]
[***]
[***]













E - 2

